Exhibit 10.119

 



STOCK PURCHASE AGREEMENT

 

BY AND AMONG

 

GENOMAS, INC.,

 

THE SELLERS SET FORTH IN SCHEDULE D HERETO,

 

MEDYTOX DIAGNOSTICS, INC.,

 

and

 

RENNOVA HEALTH, INC.

 

September 29, 2016

 

 

 

 

 

 

 

 

 

 

 

 



   

 

 

 

TABLE OF CONTENTS

 

 



ARTICLE I PURCHASE AND SALE 2 1.1 Purchase and Sale 2 1.2 Closing Date 3 ARTICLE
II REPRESENTATIONS AND WARRANTIES OF SELLERS 3 2.1 Authorization and
Enforceability 3 2.2 Conflicts; Consents of Third Parties 3 2.3 The Purchased
Shares 3 2.4 Investor Status 4 2.5 Brokers Fees 5 2.6 Genomas Preferred Stock 5
ARTICLE III REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY 5 3.1
Organization and Related Matters 5 3.2 Books and Records 5 3.3 Capitalization 6
3.4 Conflicts; Consents of Third Parties 6 3.5 Financial Statements 6 3.6 No
Undisclosed Liabilities 7 3.7 Absence of Certain Developments 7 3.8 Taxes 10 3.9
Real and Personal Property 11 3.10 Intellectual Property, Privacy, Systems and
Security 13 3.11 Contracts 17 3.12 Employee Benefits 18 3.13 Labor 18 3.14
Compliance with Laws; Permits 19 3.15 Environmental Matters 20 3.16 Insurance 21
3.17 Receivables; Payables 21 3.18 Absence of Certain Business Practices 22 3.19
Business Continuity 22 3.20 Bank Accounts; Powers of Attorney 22

 



 i 

 

 

 

3.21 Brokers Fees 22 3.22 No Misrepresentation 22 ARTICLE IV REPRESENTATIONS AND
WARRANTIES OF PURCHASER AND RENNOVA 23 4.1 Organization 23 4.2 Authorization and
Enforceability 23 4.3 Conflicts; Consent of Third Parties 23 4.4 Brokers Fees 23
4.5 No Proceedings 23 4.6 Investment Purpose 23 4.7 Preferred Shares 24 ARTICLE
V COVENANTS 24 5.1 Commercially Reasonable Efforts; Notices and Consents 24 5.2
Access to Information; Financial Statements 25 5.3 Operation of Business 25 5.4
Further Assurances; Litigation Support 27 5.5 Names and Logos 27 5.6 Mail;
Payments; Receivables 27 5.7 Public Announcements; Confidentiality 28 5.8 Tax
Covenants 28 5.9 Exclusive Dealing 29 5.10 Non-Competition; Non-Solicitation 30
5.11 Resignations 31 5.12 Tangible Property 31 5.13 Discharge of Affiliate
Obligations 31 5.14 Preferred Stock 31 ARTICLE VI CLOSING CONDITIONS 31 6.1
Conditions to Obligation of Purchaser and Rennova 31 6.2 Conditions to
Obligation of Sellers 33 6.3 Corporate Approvals 34 ARTICLE VII  INDEMNIFICATION
34 7.1 Indemnity Obligations of Sellers 34 7.2 Indemnity Obligations of
Purchaser and Rennova 35

 

 



 ii 

 

 

 

7.3 Indemnification Procedures 35 7.4 Expiration of Representations and
Warranties 36 7.5 Indemnification Payments to Purchaser Indemnitees; Right of
Set-Off 36 7.6 Treatment of Indemnification Payments 37 7.7 Right to
Indemnification Not Affected by Knowledge or Waiver 37 ARTICLE VIII TERMINATION
37 8.1 Termination of Agreement 37 ARTICLE IX MISCELLANEOUS 38 9.1 Certain
Definitions 38 9.2 Expenses 43 9.3 Governing Law; Jurisdiction; Venue 43 9.4
Entire Agreement; Amendments and Waivers 43 9.5 Section Headings 44 9.6 Notices
44 9.7 Severability 44 9.8 Binding Effect; Assignment; Third-Party Beneficiaries
44 9.9 Counterparts 45 9.10 Remedies Cumulative 45 9.11 Schedules 45 9.12
Interpretation 45 9.13 Arm’s Length Negotiations 45 9.14 Construction 45 9.15
Specific Performance 46 9.16 Waiver of Jury Trial 46 9.17 Time of Essence 46

 

 

 



Schedule A Credit & Lender Report Schedule B(i)-(iii) Financial Statements
Schedule C Accounts Receivable and Notes Receivable Schedule D Sellers and
Shares Schedule E Shares Schedule F Cash Requirement Schedule Schedule G Genomas
Intellectual Property Schedule H Leased Property Schedule I NIH Funding Schedule
J Insurance Coverage Schedule K Brokerage Agreement Schedule L Licenses &
Permits Schedule M Genomics Contract Schedule N Bank Accounts; Powers of
Attorney Schedule O Form of Certificate of Designation

 

 



 iii 

 

 



Stock Purchase Agreement

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of September 29,
2016, is by and among GENOMAS, INC., a Delaware corporation (the “Company”), the
stockholder sellers set forth in Schedule D hereto (each, a “Seller” and,
collectively, the “Sellers”), MEDYTOX DIAGNOSTICS, INC., a Florida corporation
(“Purchaser”), a wholly-owned subsidiary of RENNOVA HEALTH, INC., a Delaware
corporation (“Rennova”), and Rennova. The Company, Sellers, Purchaser and
Rennova are sometimes referred to herein collectively as the “Parties” and each
individually as a “Party.”

 

WHEREAS, the Purchaser is a wholly-owned subsidiary of Rennova;

 

WHEREAS, Rennova owns and operates five diagnostics laboratories across the
United States that provide clinical testing services specializing in toxicology
testing for pain management clinics, drug and alcohol rehabilitation facilities
and neurotransmitter testing. It also offers its customers a complete, turnkey
software product including: a proprietary laboratory ordering and reporting
application, an advanced laboratory information management system, electronic
health records, and an industry-leading platform for interpreting and reporting
complex test results to physicians;

 

WHEREAS, the Company is a biomedical company delivering Personalized Medicine to
modern clinical practice. The Company develops revolutionary PhyzioType Systems
for DNA-guided management and prescription of drugs used to treat mental
illness, pain, heart disease and diabetes. PhyzioType systems are designed to
provide physicians with an unprecedented capability to select for each patient
the safest and most effective drug to achieve treatment goals and enhance
patient compliance. PhyzioType Systems are composed of an ensemble of inherited
DNA polymorphisms genotyped by arrays and interpreted by a bioclinical algorithm
in order to convey to physicians predicted comparisons of side effect risk and
efficacy among drugs for the individual patient;

 

WHEREAS, the parties agree that the Purchaser will acquire 100% of the Company
and the Company will become a wholly-owned subsidiary of the Purchaser;

 

WHEREAS, Sellers own the shares of common stock of the Company, par value $0.001
per share (the "Common Stock"), the shares of Series A Preferred Stock, par
value $0.001 per share (the "Series A Preferred"), the shares of Series B
Preferred Stock, par value $0.001 per share (the "Series B Preferred"), and the
shares of Series C Preferred Stock, par value $0.001 per share (the "Series C
Preferred"), set forth in Schedule D (such shares of Common Stock, Series A
Preferred, Series B Preferred and Series C Preferred, collectively, the
"Purchased Shares");

 

WHEREAS, the Purchased Shares constitute all of the issued and outstanding
equity securities of the Company not owned by Rennova; and

 

WHEREAS, the Parties desire for Purchaser to purchase from each of Sellers, and
for each of Sellers to sell to Purchaser, the respective number of Purchased
Shares set forth opposite such Seller’s name in Schedule D hereto under the
heading “Number of Shares Owned,” subject to the terms and conditions set forth
herein.

 

 

 

 1 

 

 

NOW, THEREFORE, in consideration of the mutual covenants, representations and
warranties made herein and other good and valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, the Parties agree as follows:

 

ARTICLE I
PURCHASE AND SALE

 

Section 1.1. Purchase and Sale.

 

(a)       On and subject to the terms and conditions of this Agreement, at the
closing of the transactions contemplated hereby (the “Closing”), Sellers shall
sell to Purchaser, free and clear of all Liens (other than any restrictions
under the Securities Act and Blue Sky Laws), and Purchaser shall purchase from
Sellers, all of the Purchased Shares. In furtherance thereof, at the Closing
each Seller shall deliver to Purchaser, free and clear of all Liens (other than
any restrictions under the Securities Act and Blue Sky Laws), any stock
certificates representing the Purchased Shares, each duly endorsed in blank or
with duly executed stock powers attached, with all required stock transfer tax
stamps affixed thereto.

 

(b)       The aggregate consideration for the Purchased Shares acquired by
Purchaser hereunder (collectively, the “Transaction Consideration”) shall
consist of $1,750,000 to be paid in the form of shares of Series F Convertible
Preferred Stock, par value $0.01 per share (the “Series F Preferred”), by
Rennova and to be issued to the Sellers, and as per Schedule E, as the total
consideration and such shares of Series F Preferred shall have terms
substantially similar to those contained on Schedule O.

 

(c)       Prior to a formal closing of the acquisition as proposed herein the
Parties agree that it is beneficial to immediately proceed with a business
relationship whereby upon signing this Agreement:

 

(i)       Rennova will use its sales and marketing capabilities to generate
diagnostics testing and reporting for the Company. Orders for this business will
be generated either directly to the Company or from Rennova owned laboratories
to the Company at an agreed upon and contracted price;

 

(ii)       Rennova’s billing subsidiary will immediately assume responsibility
on a contracted basis to generate and manage all billing needs for the Company;
and

 

(iii)       Prior to the date hereof, Rennova has advanced a total of
$326,657.83 in keeping with the attached Schedule F, which cash will be treated
as a pre-payment for diagnostics and reporting services that Rennova owned
laboratories may request from the Company. From the date hereof through the
Closing, upon request by the Company Rennova may advance up to additional
$100,000.00 for the same purposes as the funds that have been advanced prior to
the date hereof. To the extent such cash advanced (either prior to or after the
date hereof) to the Company is in excess of any payments for any actual
diagnostics and reporting services, it shall be considered a loan by Rennova to
the Company (the "Loan").

 

 

 

 2 

 

 

Section 1.2. Closing Date. The Closing shall take at 10:00 a.m. on the third
Business Day following the satisfaction or waiver of the conditions set forth in
Section 6.1 and Section 6.2 of this Agreement (other than those conditions that
by their terms cannot be satisfied until the Closing), or at such other place
and time as the Parties shall mutually agree (the date of the Closing, the
“Closing Date”).

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLERS

 

The Sellers represent and warrant to Purchaser and Rennova, only with regard to
themselves and not any other Seller, that the following statements are correct
and complete as of the date hereof and as of the Closing Date.

 

Section 2.1. Authorization and Enforceability. Each Seller that is not an
individual is a limited liability company duly engaged and in good standing
under the laws of its jurisdiction of organization and has all requisite power
and authority to own, lease and operate its properties and to carry on its
business. Each Seller has all requisite power and authority, and the requisite
legal capacity, to execute and deliver this Agreement and each other Transaction
Document to which he or it is a party, and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by each
Seller of this Agreement and each of the Transaction Documents to which he or it
is a party have been duly authorized by all necessary action on the part of each
such Seller. This Agreement and the other Transaction Documents have been duly
and validly executed and delivered by each Seller and constitute legal, valid
and binding obligations of each Seller, enforceable against such Seller in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar Laws affecting creditors’
rights and remedies generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at Law or in equity).

 

Section 2.2. Conflicts; Consents of Third Parties. The execution and delivery by
each Seller of this Agreement and the other Transaction Documents to which he or
it is a party, the consummation of the transactions contemplated hereby or
thereby, and compliance by each Seller with the provisions hereof or thereof do
not and will not, with or without the passage of time or the giving of notice:
(a) conflict with, violate, or result in a breach of any provision of the
Governing Documents of any Seller; (b) conflict with, violate, result in the
breach or termination of, constitute a default under, result in an acceleration
of, constitute a change of control under, or create in any party the right to
accelerate, terminate, modify or cancel, any Contract to which such Seller is a
party or by which such Seller or his or its properties, assets or Purchased
Shares are subject; (c) violate any Law or any Order by which such Seller is
bound; or (d) result in the creation of any Liens, subscriptions, options,
warrants, calls, proxies, commitments or Contracts of any kind. No Consent,
Order, waiver, declaration or filing with, or notification to any Person,
including any Government Body, is required on the part of any Seller in
connection with the execution, delivery and performance of this Agreement or the
other Transaction Documents, or the compliance by any of them with any of the
provisions hereof or thereof.

 

Section 2.3. The Purchased Shares. Each Seller holds of record and owns
beneficially all of the Purchased Shares set forth opposite such Seller’s name
in Schedule D attached hereto under the heading “Number of Shares Owned,” free
and clear of all Liens, subscriptions, commitments and restrictions of any kind
(other than restrictions under the Securities Act and Blue Sky Laws). The number
of Purchased Shares set forth opposite such Seller’s name in Schedule D hereto
under the heading “Number of Shares Owned” correctly sets forth all of the
capital stock of the Company owned of record or beneficially by such Seller.
Such Seller’s Purchased Shares were not issued in violation of (i) any law, rule
or regulation, (ii) any Contract to which such Seller is or was a party or
beneficiary or by which such Seller or his or its properties or assets is or was
subject, or (iii) any preemptive or similar rights of any Person. This
Agreement, together with the other documents executed and delivered at Closing
by such Seller, will be effective to transfer valid title to such Seller’s
Purchased Shares to Purchaser, free and clear of all Liens and Contracts of any
kind.

 

 

 

 3 

 

 

Section 2.4. Investor Status. Each Seller (a) understands and acknowledges that
the Series F Preferred has not been registered under the Securities Act, or
under applicable state securities Laws (“Blue Sky Laws”), in reliance upon
exemptions contained in the Securities Act and Blue Sky Laws and any applicable
regulations promulgated thereunder or interpretations thereof, and cannot be
offered for sale, sold or otherwise transferred unless, among other things, such
securities subsequently are so registered or qualify for exemption from
registration under the Securities Act and Blue Sky Laws; (b) represents,
understands and acknowledges that the Series F Preferred is being acquired under
this Agreement in good faith solely for his or its own account, for investment
and not with a view toward resale or other distribution in violation of the
Securities Act or Blue Sky Laws, and that such securities will not be offered
for sale, sold or otherwise transferred without either registration or exemption
from registration under the Securities Act and Blue Sky Laws; (c) has such
knowledge and experience in financial and business matters that such Party is
capable of evaluating the merits and risks of the investment in the Series F
Preferred, and such Party understands that he or it may have to hold the Series
F Preferred for an indefinite period of time and he or it is able to bear any
economic risks associated with such investment (including the inherent risk of
losing all or part of the investment in such Series F Preferred); (d) is
personally and directly familiar with the business that is intended to be
conducted by Rennova, including financial matters related to such business, has
been given the opportunity to ask questions of, and receive answers from, the
directors and executive officers of Rennova concerning the business and
financial affairs of Rennova , and the terms and conditions of such Party’s
acquisition of the Series F Preferred, and has had further opportunity to obtain
any additional information desired (including information necessary to verify
the accuracy of the foregoing); (e) has, at his or its own expense, undertaken
an independent analysis of the merits and risks of the Series F Preferred,
including tax and legal consequences of his or its ownership of the Series F
Preferred; (f) has been given an opportunity to review all of Rennova’s filings
with the Securities and Exchange Commission; (g) has fully satisfied himself or
itself as to any questions he or it may have concerning Rennova, its assets, its
liabilities and the Series F Preferred; (h) acknowledges that no one associated,
directly or indirectly, with Rennova or its affiliates has made any
representations or guaranties to him or it as to the future value or worth of
any equity position in Rennova including the Series F Preferred, or, other than
as provided in the Transaction Documents, made any representation regarding
Rennova or its business; (i) is an Accredited Investor, as defined under the
Securities Act, and (j) is a resident of the State specified in Schedule D.

 

 

 

 4 

 

 

Section 2.5. Brokers Fees. Except for Technology Park.Com, no Seller has any
Liability to pay any fees or commissions to any investment banker, broker,
finder, agent or any other similar Person with respect to the transactions
contemplated by this Agreement. The arrangements with Technology Park.Com have
been disclosed to the Purchaser in writing as set forth in Schedule A as part of
the Creditor & Lender Report and will be paid by Rennova at Closing.

 

Section 2.6. Genomas Preferred Stock. (i) The holders (each a "Holder") of all
of the issued and outstanding Series A Preferred, Series B Preferred and Series
C Preferred agree that this Agreement and the transactions contemplated hereby
shall not constitute a liquidation as defined in Section 2.3 of the Third
Amended and Restated Certificate of Incorporation of the Company (the
"Certificate of Incorporation"), (ii) no Holder has voted to or given any
request to the Company to, redeem any shares of Series A Preferred, Series B
Preferred or Series C Preferred, (iii) each Holder consents to this Agreement
and the transactions contemplated hereby, and (iv) each Holder consents to and
waives any tag along rights relating to the purchase by Rennova of shares of
Series A Preferred and Series B Preferred.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY

 

The Company and Sellers, to their best Knowledge and belief, jointly and
severally represent and warrant to Purchaser and Rennova that the following
statements are correct and complete as of the date hereof and as of the Closing
Date.

 

Section 3.1. Organization and Related Matters. The Company is a corporation duly
organized and in good standing under the Laws of the State of Delaware and it
has all requisite corporate power and authority to own, lease and operate its
properties and to carry on its business. The Company is duly qualified or
authorized to do business as a foreign corporation and is in good standing under
the Laws of each jurisdiction in which it owns or leases real property and each
other jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification or authorization. The execution, delivery
and performance by the Company of this Agreement and each of the Transaction
Documents to which it is a party have been duly authorized by all necessary
action on the part of the Company. This Agreement and the other Transaction
Documents have been duly and validly executed and delivered by the Company and
constitute legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors' rights and remedies generally and subject, as to
enforceability, to general principles of equity regardless of whether
enforcement is sought in a proceeding at law or in equity. The Company does not
have any Subsidiaries.

 

Section 3.2. Books and Records. The Books and Records, all of which have been
provided to Purchaser, are complete and correct and represent actual, bona fide
transactions and have been maintained in accordance with sound business
practices. The minute books of the Company, all of which have been provided to
Purchaser, contain accurate and complete records of all meetings held of, and
corporate action taken by, the shareholders, the board of directors and
committees of the board of directors of the Company, and no meeting of any such
shareholders, board of directors or committee has been held for which minutes
have not been prepared or are not contained in such minute books.

 

 

 

 5 

 

 



Section 3.3. Capitalization. Schedule D sets forth the following: (i) the total
number of authorized shares of each class of capital stock of the Company, (ii)
the total number of issued and outstanding shares of each class of capital stock
of the Company, (iii) the names of the holders of the issued and outstanding
shares of each class of capital stock of the Company, and (iv) the number of
shares of each class of capital stock held by each such holder. No shares of
capital stock are held in treasury. All of the shares of capital stock have been
duly and validly authorized and issued, are fully paid and nonassessable, and
all such shares are held of record and owned beneficially as set forth in
Schedule D. No shares of capital stock have been issued in violation of any
preemptive rights or any applicable securities Laws. Other than as set forth in
Schedule D, the Company has no outstanding or authorized options, warrants,
rights, subscription rights, conversion rights, exchange rights, preemptive
rights or other contracts or commitments that could require the Company to
issue, sell, or otherwise cause to become outstanding any of its capital stock
or other equity security, or securities convertible or exchangeable for, or any
options, warrants, or rights to purchase, any of such capital stock or other
equity security. There are no outstanding obligations of the Company to
repurchase, redeem or otherwise acquire any of its capital stock or other equity
security. There are no outstanding or authorized stock appreciation, phantom
equity, profit participation or similar rights with respect to the Company.
There are no dividends which have accrued or been declared but are unpaid on the
capital stock of the Company. There are no voting agreements, voting trusts,
proxies, registration rights agreements, stockholder agreements or other
Contracts with respect to any of the shares of capital stock of the Company.

 

Section 3.4. Conflicts; Consents of Third Parties. The execution and delivery of
this Agreement and the other Transaction Documents to which the Company is a
party, the consummation of the transactions contemplated hereby or thereby, and
compliance by the Company with the provisions hereof or thereof do not and will
not, with or without the passage of time or the giving of notice: (a) conflict
with, or result in the breach of, any provision of the Governing Documents of
the Company; (b) conflict with, violate, result in the breach or termination of,
constitute a default under, result in an acceleration of, constitute a change of
control under, or create in any party the right to accelerate, terminate, modify
or cancel, any Contract to which the Company is a party or by which the Company
or its properties or assets are bound, or require a Consent from any Person in
order to avoid any such conflict, violation, breach, termination, default or
acceleration; (c) violate any Law or any Order by which the Company is bound; or
(d) result in the creation of any Lien upon the properties or assets of the
Company. No Consent, Order, waiver, declaration or filing with, or notification
to any Person, including any Governmental Body, is required on the part of the
Company in connection with the execution, delivery and performance of this
Agreement or the other Transaction Documents, or the compliance by any of them
with any of the provisions hereof or thereof.

 

Section 3.5. Financial Statements.

 

(a)       Included in Schedule B(i)-(iii) are complete copies of the unaudited
balance sheets of the Company as at December 31, 2015 and August 31, 2016 (the
"Balance Sheet Date"), and the related unaudited income statement and statement
of cash flows of the Company for the eight months then ended (all of such
statements, including the related notes and schedules thereto, the “Financial
Statements”). The Financial Statements have been prepared from the Books and
Records in accordance with GAAP applied on a consistent basis throughout the
period indicated, except, in the case of the unaudited financial statements, for
the failure to include the footnotes required by GAAP and subject to normal and
non-recurring year-end audit adjustments (which will not be material in the
aggregate). The Financial Statements fairly present in all material respects the
financial position and results of operations, shareholders’ equity and cash
flows of the Company as of the dates and for the period reflected thereon. The
Company maintains a standard system of accounting established and administered
in accordance with GAAP.

 

 

 

 6 

 

 

(b)       The Company (i) makes and keeps accurate Books and Records in a
consistent manner and (ii) established and maintains a system of “internal
controls over financial reporting” (as defined in Rule 13a-15(f) of the
Securities Exchange Act of 1934, as amended) sufficient to provide reasonable
assurance (i) regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP, (ii) that receipts and expenditures of the Company are being made only in
accordance with the authorization of the Company’s management and directors, and
(iii) regarding prevention or timely detection of the unauthorized acquisition,
use or disposition of the Company’s assets that could have a material effect on
the Company’s financial statements. There has not been (1) any significant
deficiency in the design or operation of internal controls which could affect
the ability of the Company to record, process, and summarize its financial data
or any material weaknesses in internal controls of the Company, or (2) any fraud
that involves management or other employees who have a significant role in the
internal controls of the Company. Since the Balance Sheet Date, there have been
no changes in internal controls or in other factors that could materially affect
internal controls by the Company, including any corrective actions with regard
to significant deficiencies and material weaknesses.

 

Section 3.6. No Undisclosed Liabilities. The Company has no undisclosed
Liabilities (and there is no basis for any present or future Legal Proceeding
against the Company giving rise to any Liability) except (a) to the extent
specifically reflected and accrued for or specifically reserved against in the
Balance Sheet; (b) for current Liabilities incurred subsequent to the Balance
Sheet Date in the ordinary course of business consistent with past custom and
practice (none of which results from, arises out of, relates to, is in the
nature of, or was caused by any breach of contract, breach of warranty, tort,
infringement, or violation of Law) and (c) those disclosed in Schedule A and
Schedule F.

 

Section 3.7. Absence of Certain Developments. Since the Balance Sheet Date, the
Company has not conducted its business other than in the ordinary course
consistent with past practice and:

 

(a)       there has not been any Company Material Adverse Change nor has there
occurred any event which is reasonably likely to result in a Company Material
Adverse Change;

 

(b)       the Company has not made any declaration or payment of any dividends
or distributions on or in respect of any capital stock or other security of the
Company, or redemption, purchase or acquisition of any capital stock or other
security of the Company, or made any other payment to or on behalf of any Seller
or any Affiliate thereof;

 

 

 

 7 

 

 

(c)       there has not been any split, combination or reclassification of any
shares of capital stock or other security of the Company;

 

(d)       there has not been any damage, destruction or loss, whether or not
covered by insurance, with respect to the property and assets of the Company
having a replacement cost of more than $5,000 for any single loss or $10,000 in
the aggregate for any related losses;

 

(e)       the Company has not made any change in the rate of compensation,
commission, bonus or other direct or indirect remuneration payable, or paid or
agreed or orally promised to pay, conditionally or otherwise, any bonus,
incentive, retention or other compensation, retirement, welfare, fringe or
severance benefit or vacation pay, to or in respect of any director, officer,
employee, distributor or agent of the Company, other than increases in the
ordinary course of business consistent with past practice in the base wages or
salaries of employees of the Company other than officers or senior managers;

 

(f)       the Company has not entered into or amended any employment, deferred
compensation, severance or similar agreement;

 

(g)       the Company has not entered into any collective bargaining agreement
or relationship with any labor organization;

 

(h)       there has not been any material change by the Company in accounting or
Tax reporting principles, methods or policies, any settlement of any Tax
controversy, any amendment of any Tax Return, or any material Tax election made
by or with respect to the Company;

 

(i)       except for the transactions contemplated by this Agreement, the
Company has not entered into or amended any other transaction or Contract other
than in the ordinary course of business consistent with past practice;

 

(j)       the Company has not hired employees or engaged independent contractors
other than in the ordinary course of business consistent with, and at a level
consistent with, past practice;

 

(k)       the Company has not breached any Contract;

 

(l)       the Company has not made any loans, advances or capital contributions
to, or investments in, any Person that are undisclosed or not listed in
Schedules A and F;

 

(m)       the Company has not mortgaged, pledged or subjected to any Lien any of
its assets, or acquired any assets or sold, assigned, transferred, conveyed,
leased or otherwise disposed of any assets of the Company except for assets
acquired or sold, assigned, transferred, conveyed, leased or otherwise disposed
of in the ordinary course of business consistent with past practice;

 

 

 

 8 

 

 

(n)       the Company has not canceled or compromised any debt or claim or
amended, canceled, terminated, relinquished, waived or released any Contract or
right except in the ordinary course of business consistent with past practice
and which, in the aggregate, are not material to the Company;

 

(o)       the Company has not entered into or amended any Contract or
transaction with any of its Affiliates or paid any fees, expenses or other
amounts to any Affiliate of the Company;

 

(p)       the Company has not made or committed to make any capital expenditures
or capital additions or improvements (i) in excess of $5,000 individually or
$10,000 in the aggregate, or (ii) outside the ordinary course of business
consistent with past practices;

 

(q)       the Company has not entered into any prepaid transactions or otherwise
accelerated revenue recognition or the sales for periods prior to the Closing
outside of the ordinary course of business consistent with past practices;

 

(r)       the Company has not materially changed its policies or practices with
respect to the payment of accounts payable or other current liabilities or the
collection of accounts receivable (including any acceleration or deferral of the
payment or collection thereof);

 

(s)       the Company has not amended any of its Governing Documents;

 

(t)       the Company has not adopted any plan of merger, consolidation,
reorganization, liquidation or dissolution or filing of a petition in bankruptcy
under any provisions of federal or state bankruptcy Law or consent to the filing
of any bankruptcy petition against it under any similar Law or other agreement
with respect to the sale of its assets, securities or Business;

 

(u)       the Company has not issued any equity or debt securities or any
security exercisable or exchangeable for or convertible into equity securities
of the Company, or incurred any Indebtedness or other Liabilities (other than in
the ordinary course of business consistent with past practices);

 

(v)       the Company has not (i) discharged, repaid, amended, modified, made
payment on, canceled or compromised any Indebtedness, or discharged or satisfied
any Lien, or (ii) engaged in any transaction or provided any consideration
relating to the release, modification or diminution of any guarantee, bond,
surety or other obligation of any Seller or any Affiliate thereof;

 

(w)       the Company has not entered into any compromise or settlement of any
Legal Proceeding or investigation by any Governmental Body;

 

(x)       the Company has not transferred, assigned or granted any license or
sublicense of any material rights under or with respect to any Intellectual
Property;

 

(y)       the Company has not failed (i) to file any material reports or take
steps necessary to comply with applicable Laws and (ii) to maintain in good
standing all Permits; and

 

 

 

 9 

 

 

(z)       the Company has not entered into any agreements or commitments to do
or perform in the future any actions referred to in this section.

 

Section 3.8. Taxes.

 

(a)       The Company has timely filed with the appropriate taxing authorities
all Tax Returns that it has been required to file. All such Tax Returns are
true, correct and complete in all respects. All Taxes owed by the Company
(whether or not shown on any Tax Return) have been paid. Adequate reserves have
been established on the Financial Statements to provide for the payment of any
Taxes which are not yet due and payable with respect to the Company for taxable
periods or portions thereof ending on or before the Balance Sheet Date. The
Company is not the beneficiary of any extension of time within which to file any
Tax Return. No written claim has ever been made by an authority with respect to
the Company in a jurisdiction where the Company does not file Tax Returns that
it is or may be subject to taxation by that jurisdiction. There are no Liens on
any of the assets of the Company that have arisen in connection with any failure
(or alleged failure) to pay any Tax.

 

(b)       The Company has withheld and paid to the appropriate taxing authority
or other Governmental Body all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, shareholder, or other third party.

 

(c)       The Company has not waived or extended any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to the
assessment, payment or collection of any Tax.

 

(d)       The Company has no obligation to make a payment that is not deductible
under Section 280G of the Code or that includes an obligation to indemnify or
“gross up” the recipient of such payment for taxes imposed by Section 4999 of
the Code.

 

(e)       None of the properties or assets of the Company is property which, for
Tax purposes, is required to be treated as owned by another Person. The Company
is not an obligor on, and none of its assets have been financed directly or
indirectly by, any tax-exempt bonds. No property or assets of the Company is
“tax-exempt use property” within the meaning of Section 168(h) of the Code.

 

(f)       No deficiency or proposed adjustment which has not been settled or
otherwise resolved for any amount of Taxes has been asserted or assessed by any
taxing authority or other Governmental Body against the Company. There has not
been, within the past five calendar years, an audit, examination or written
notice of potential examination of any Tax Returns filed by the Company.

 

(g)       There is no action, suit, examination, investigation, Governmental
Body proceeding, or audit or claim for refund in progress, pending, proposed or,
to the Knowledge of the Sellers, threatened against or with respect to the
Company regarding Taxes. No Seller and no director or officer (or employee
responsible for Tax matters) of the Company expects any authority to assess any
additional Taxes for any period for which Tax Returns have been filed.

 

 

 

 10 

 

 

(h)       The Company has not agreed to or been required to make any adjustment
pursuant to Section 481(a) of the Code or any corresponding provision of state,
local or foreign Law by reason of any change in accounting method initiated by
it or on its behalf; no taxing authority has proposed any such adjustment or
change in accounting method; and the Company has no application pending with any
taxing authority requesting permission for any change in accounting method. The
Company will not be required (A) as a result of a change in method of accounting
for a taxable period ending on or prior to the Closing Date, to include any
adjustment under Section 481(c) of the Code in taxable income for any taxable
period (or portion thereof) beginning after the Closing or (B) as a result of
any “closing agreement,” as described in Section 7121 of the Code, to include
any item of income or exclude any item of deduction from any taxable period (or
portion thereof) beginning after the Closing.

 

(i)       The Company has not been a member of an affiliated group (as defined
in Section 1504 of the Code), filed or been included in a combined, consolidated
or unitary income Tax Return, or is a partner, member, owner or beneficiary of
any entity treated as a partnership or a trust for Tax purposes. The Company has
no Liability for Taxes of any Person under Treasury Regulations Section 1.1502-6
or similar state or local Laws, as a successor or transferee, by contract or
otherwise.

 

(j)       The Company is not a party to or bound by any Tax allocation or Tax
sharing agreement and has no contractual obligation to indemnify any other
Person with respect to Taxes.

 

(k)       True, correct and complete copies of all income and sales Tax Returns
filed by or with respect to the Company for taxable periods ending on or before
December 31, 2015 have been delivered to Purchaser.

 

(l)       The Company has not participated in any reportable transaction as
contemplated in Treasury Regulations Section 1.6011-4. The Company has disclosed
on its federal income Tax Returns all positions taken therein that could give
rise to a substantial understatement of federal income Tax within the meaning of
Section 6662 of the Code.

 

(m)       The Company is not subject to Tax, nor does it have a permanent
establishment, in any foreign jurisdiction.

 

(n)       The Company has no pending ruling requests filed by it or on its
behalf with any taxing authority or Governmental Body.

 

Section 3.9. Real and Personal Property.

 

(a)       The Company does not own nor has owned any real property or interest
in real property.

 

 

 

 11 

 

 

(b)       Schedule H sets forth the address of each parcel of real property and
interests in real property leased by the Company as lessee, and a true and
complete list of all leases related to real property currently leased by the
Company (individually, a “Real Property Lease” and the real properties specified
in such leases being referred to herein collectively as the “Leased
Properties”). The Company has a valid, binding and enforceable leasehold
interest under each of the Real Property Leases, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar Laws affecting
creditors’ rights and remedies generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at Law or in equity). The Company has not received any written notice
of any default or event that with notice or lapse of time, or both, would
constitute a default under any of the Real Property Leases and the Company and,
to the Knowledge of the Sellers, each other party thereto, is in compliance with
all obligations of such party thereunder. The Company has not subleased,
assigned or otherwise granted to any Person the right to use or occupy such
Leased Properties or any portion thereof. The Company’s possession and quiet
enjoyment of Leased Property under each Real Property Lease has not been
disturbed and there are no disputes with respect to any Real Property Lease. No
security deposit or portion thereof deposited with respect to any Real Property
Lease has been applied in respect of a breach of or default under any such Real
Property Lease that has not been redeposited in full. The Company does not owe,
or will owe in the future, any brokerage commissions or finder’s fees with
respect to any Real Property Lease. The Company has not collaterally assigned or
granted any other Lien in any Real Property Lease or any interest therein (other
than Permitted Liens). There are no Liens on the estate or interest created by
any Real Property Lease (other than Permitted Liens). Sellers have delivered to
Purchaser complete and correct copies of the Real Property Leases, together with
all amendments, modifications or supplements, if any, thereto. The lease
identified in Schedule H shall be terminated upon the Closing of this Agreement.

 

(c)       To the Knowledge of the Sellers, the Leased Properties are in
compliance with all applicable building, zoning, subdivision, health and safety
and other land use Laws, including the Americans with Disabilities Act of 1990,
as amended, and all insurance requirements affecting the Leased Properties
(collectively, the “Real Property Laws”), and the current use or occupancy of
the Leased Properties or operation of the Business thereon does not violate any
Real Property Laws. The Company has not received any notice of violation of any
Real Property Law. There is no pending or, to the Knowledge of the Sellers,
anticipated change in any Real Property Law that will impact the Leased
Properties or any portion thereof in the continued operation of the Business.
There is no pending or, to the Knowledge of the Sellers, threatened zoning
application or proceeding or condemnation, eminent domain or taking proceeding
with respect to the Leased Properties.

 

(d)       The Leased Properties constitute all interests in real property
currently used or currently held for use in connection with the Business or
which are necessary for the continued operation of the Business as the Business
is currently conducted.

 

(e)       The Company (and not any Affiliate thereof) has good and marketable
title to all its assets, free and clear of any and all Liens, except for
Permitted Liens. Such assets include all assets, rights and interests reasonably
required for the continued conduct of the Business by Purchaser.

 

(f)       All tangible personal property owned by the Company, and all of the
items of tangible personal property used by the Company, are structurally sound,
are in good operating condition and repair, and are adequate for the uses to
which they are being put, and none of such items of tangible personal property
is in need of maintenance or repairs except for ordinary, routine maintenance
and repairs that are not material in nature or cost.

 

 

 

 12 

 

 

Section 3.10. Intellectual Property, Privacy, Systems and Security.

 

(a)       The Company owns and has independently developed, free and clear from
all Liens, or otherwise possesses legally enforceable rights to use all of the
Intellectual Property reasonably necessary to the conduct of the Business as
currently conducted. The Intellectual Property owned by the Company (“Owned
Intellectual Property”) and the Intellectual Property licensed to the Company
comprises all of the Intellectual Property that is used in or is reasonably
necessary to conduct the Business as currently conducted (such Intellectual
Property being hereinafter collectively referred to as the “Company IP Rights”).

 

(b)       Schedule G sets forth a true, complete and correct list of all Owned
Intellectual Property for which a registration or application has been filed
with a governmental body, including patents, trademarks, service marks,
copyrights rights, rights in Internet or World Wide Web Domain names or URLs
with any governmental entity, including Internet domain name registrars; in each
case listing, as applicable, (x) the jurisdiction where the item is located and
(y) the application or registration number, and (z) all applications,
registrations, filings and other formal written governmental actions made or
taken pursuant to applicable Laws by the Company to secure, perfect or protect
its interest in Company IP Rights, including all patent applications, copyright
applications, and applications for registration of trademarks and service marks.
Schedule G sets forth a complete and correct list of all trademarks, service
marks, other trade designations, Software, copyrights, and trade secrets that
are Owned Intellectual Property and not otherwise identified in this Agreement.
All required filings and fees related to the Owned Intellectual Property have
been timely filed with and paid to the relevant governmental authority and
authorized registrars, and all Owned Intellectual Property is otherwise in good
standing. To the Knowledge of the Sellers, all patents, registered trademarks,
service marks, rights in Internet or World Wide Web domain names or URLs, and
copyrights held by the Company are valid, enforceable and subsisting. To the
Knowledge of the Sellers, all items set forth under clause (i) are currently in
compliance with all formal legal requirements (including payment of filing,
examination and maintenance fees and proofs of use) and are not subject to any
unpaid maintenance fees or taxes or actions. Schedule G also sets forth a
complete and correct list of all written or oral licenses and arrangements (ii)
pursuant to which the use by any Person of Intellectual Property is permitted by
the Company or (iii) pursuant to which the use by the Company of Intellectual
Property is permitted by any Person (collectively, the “Intellectual Property
Licenses”). The Intellectual Property Licenses are valid, binding and
enforceable between the other parties thereto and are in full force and effect.
There is no material default under any Intellectual Property License by the
Company or, to the Knowledge of the Sellers, by any other party thereto, and no
event has occurred that with the lapse of time or the giving of notice or both
would constitute a material default thereunder. The Company and, to the
Knowledge of the Sellers, each other party thereto is in compliance with all
obligations under each Intellectual Property License. Other than pursuant to the
Intellectual Property Licenses, no Person has any interest in any Intellectual
Property used by the Company.

 

(c)       There are no royalties, honoraria, fees or other payments payable by
the Company to any third Person (other than amounts payable to employees and
independent contractors not contingent on or related to use of their work
product) as a result of the ownership, use, possession, license, sale,
marketing, advertising or disposition of any Company IP Rights by the Company to
the extent necessary for the conduct of the Business and none will become
payable as a result of the consummation of the transactions contemplated hereby.

 

 

 

 13 

 

 

(d)       To the Knowledge of the Sellers, no current employee, consultant or
independent contractor of the Company: (i) is in violation of any term or
covenant of any employment contract, patent disclosure agreement, invention
assignment agreement, non-disclosure agreement, non-solicitation agreement,
non-competition agreement, or any other contract with any other Person by virtue
of such employee’s, consultant’s, or independent contractor’s being employed by,
or performing services for, the Company or using trade secrets or proprietary
information of others without permission or (ii) is party to any contract with
any prior employer or other party that prohibits or otherwise restricts such
employee, consultant or independent contractor in any material respect from
performing his prior or current duties at the Company; or (iii) has developed
any technology, software or other copyrightable, patentable, or otherwise
proprietary work for the Company that is subject to any contract under which
such employee, consultant or independent contractor has assigned or otherwise
granted (or agreed to assign or otherwise grant) to any third party any rights
(including Intellectual Property) in or to such technology, software or other
copyrightable, patentable or otherwise proprietary work. To the Knowledge of the
Sellers, the employment of any employee of the Company and the use by the
Company of the services of any consultant or independent contractor has not and
does not subject the Company to any liability to any third party for improperly
soliciting such employee or consultant, or independent contractor to work for
the Company, whether such liability is based on contractual or other legal
obligations to such third party.

 

(e)       The use of the Company’s IP Rights as presently conducted does not and
will not interfere with, infringe upon, misappropriate, or otherwise come into
conflict with, any Intellectual Property rights of third parties.

 

(f)       There is no claim or demand of any Person pertaining to, or any
proceeding which is pending or, to the Knowledge of the Sellers, threatened,
that challenges the rights of the Company in respect of any Owned Intellectual
Property, or claims that any default exists under any Intellectual Property
License.

 

(g)       To the Knowledge of the Sellers, there is no unauthorized use,
disclosure, infringement or misappropriation by any third party of any Owned
Intellectual Property or any Intellectual Property Licenses which are
exclusively licensed to the Company, including any employee or former employee
of the Company, and the Company has not made any allegations to the contrary.
The Company has not agreed to indemnify any Person against any infringement of
any Intellectual Property of any third party with respect to any Proprietary
Software Products, other than indemnification provisions contained in the
Company’s purchase orders or other contracts entered into in the ordinary course
of business, all forms of which have been provided or made available to
Purchaser.

 

(h)       The Company has taken all reasonable, necessary and appropriate steps
to protect, preserve and maintain the secrecy and confidentiality of material
confidential information of the Company and to preserve and maintain the
Company’s interests and proprietary rights in Company IP Rights (including in
each case the source code for all Software in the Proprietary Software
Products). To the Knowledge of the Sellers, there is no misappropriation of any
of the Company’s trade secrets by another Person.

 

 

 

 14 

 

 

(i)       All current and former officers, employees and consultants of the
Company who have or have had access to proprietary information and inventions of
the Company has executed and delivered to the Company a binding and enforceable
agreement regarding the protection of such proprietary information; and copies
of all such contracts have been provided to Purchaser.

 

(j)       The Company has secured valid written assignments from all of the
Company’s consultants, contractors and employees who conceived (in whole or in
part) of any Owned Intellectual Property, including without limitation, the
Proprietary Software Products, to the extent legally permissible. All work
relating to any Intellectual Property done by such employees was within the
scope of their employment and the Company owns all rights to all work performed
by such employees.

 

(k)       No current or former employee, officer, director, consultant or
independent contractor of the Company has any right, license, claim or interest
whatsoever in or with respect to any Company IP Rights.

 

(l)       Neither the Company nor any of its current or former employees,
officers, directors, consultants or independent contractors during the time
period of their association with the Company, has made any patentable inventions
related to any Proprietary Software Products or otherwise related to the
Company’s Business.

 

(m)       Government Funding: Except as listed on Schedule I, there shall be no
additional government funding, facilities of a university, college, other
educational institution or research center or funding from third parties (other
than funds received in consideration for Company stock) was used in the
development of the Proprietary Software Products or any other Owned Intellectual
Property or any Intellectual Property License which are exclusively licensed to
the Company. No current or former employee, consultant or independent contractor
of the Company who was involved in, or who contributed to, the creation or
development of any Company IP Rights has performed services for any governmental
entity, university, college, or other educational institution or research center
during a period of time during which such employee, consultant or independent
contractor was also performing services for the Company. To the Knowledge of the
Sellers, no governmental entity, university, college, or other educational
institution or non-profit research center has any claim or right in or to any
Owned Intellectual Property or any Intellectual Property License which are
exclusively licensed to the Company, including any “march in” rights.

 

(n)       All of the Software and Documentation comprising, incorporated in or
bundled with the Customer Offerings or Internal Systems have been designed,
authored, tested and (consistent with current industry standards) debugged by
regular employees of the Company within the scope of their employment or by
independent contractors of the Company who have executed valid and binding
agreements expressly assigning all right, title and interest in such
copyrightable materials to the Company, waiving their non-assignable rights
(including moral rights) in favor of the Company and its permitted assigns and
licensees, and have no residual claim to such materials. The Company has
provided Purchaser with true and complete copies of all such agreements.

 

 

 

 15 

 

 

(o)       The Customer Offerings and the Internal Systems are free from material
defects in design, workmanship and materials and conform in all material
respects to the written Documentation and specifications therefor. To the
Knowledge of the Sellers, the Customer Offerings and the Internal Systems do not
contain any disabling device, virus, worm, back door, Trojan horse or other
disruptive or malicious code that may or are intended to impair their intended
performance or otherwise permit unauthorized access to, hamper, delete or damage
any computer system, software, network or data. The Company has not received any
warranty claims, contractual terminations or requests for settlement or refund
due to the failure of the Customer Offerings to meet their specifications or
otherwise to satisfy end user needs or for harm or damage to any third party.

 

(p)       The Company and its use of the Intellectual Property have been and are
in material compliance with all applicable Laws including, without limitation
HIPAA, and contractual requirements, published privacy policies or statements,
and any other policies of the Company concerning data security requirements,
privacy policy notice requirements, data security breach requirements, and
requirements regarding the use, storage, disclosure or transfer of personally
identifiable information, which includes Protected Health Information, as
defined in 45 C.F.R. Sec. 160.103 (collectively, “PII”). To the Knowledge of the
Sellers, no investigation relating to the information privacy or data security
practices (including collection, transfer, or use) of the Company is being
conducted by any governmental entity. To the Knowledge of the Sellers, there has
been no data security breach of any computer systems or networks, or
unauthorized use of any PII that is owned, used, stored, received, or controlled
by or on behalf of the Company. To the Knowledge of the Sellers, there has been
no actual or suspected privacy breach of any PII that is owned, used, stored,
received, or controlled by or on behalf of the Company. No claims are pending
or, to the Knowledge of the Sellers, threatened or likely to be asserted against
the Company by any Person alleging a violation of any applicable Laws or rights
relating to privacy, PII, or any other confidentiality rights under any
applicable U.S. Laws, policies or procedures. To the Knowledge of the Sellers,
the consummation of the transactions contemplated hereby will not breach or
otherwise cause any violation of any applicable Laws relating to privacy or
security, or of the privacy policies or procedures of the Company.

 

(q)       The Company owns, leases or licenses software, hardware, databases,
computer equipment and other information technology comprising its Internal
Systems. The Company has taken reasonable, necessary and appropriate steps to
preserve the availability, security and integrity of its Internal Systems and
the data and information stored on its Internal Systems. The Internal Systems
operate and perform in all material respects in a manner that permits the
Company to conduct the Business as currently conducted, and the Company has
purchased or otherwise lawfully acquired a sufficient number of licenses for all
material third party software used by the Company. The documentation and the
source code with its embedded commentary and descriptions, the specifications
and the other informational materials which describe the operation, functions
and technical characteristics applicable to the Internal Systems are complete in
all material respects and sufficient to permit the Company to support and
maintain the Proprietary Software Products and operations of the Business. With
respect to the Internal Systems: (i) there have been no successful or, to the
Knowledge of the Sellers, there has not been any material malfunction thereof
that has not been remedied or replaced in all material respects, or any material
unplanned downtime or material service interruption thereof; (ii) the Company
has implemented or is in the process of implementing (or in the exercise of
reasonable business judgment has determined that implementation is not yet in
the best interest of the Company) in a timely manner any and all security
patches or security upgrades that are generally available therefor; and (iii) to
the Knowledge of the Sellers, no third party providing services to the Company
has failed to meet any service obligations with respect to the Internal Systems.
The Company has implemented reasonable backup and disaster recovery technology
processes substantially consistent with industry practices and has tested such
processes for effectiveness.

 

 

 

 16 

 

 

Section 3.11. Contracts.

 

(a)       Schedule M sets forth all of the Contracts to which the Company is a
party or by which it or any of its assets are bound of the types described
below:

 

(i)       Contracts relating to employment or compensation or with any current
or former officer, director or employee of the Company;

 

(ii)       Contracts entered into within the last five years relating to the
acquisition or disposition of any equity interest in or assets of, any Person;

 

(iii)       Contracts limiting the ability of the Company to engage in any line
of business or to compete with any Person or to conduct business in any
geographical area;

 

(iv)       Contracts relating to any indebtedness of the Company and Contracts
under which the Company has imposed or incurred a Lien on any of its assets;

 

(v)       Contracts relating to any loan or investment by the Company or any
guarantee of any obligation of any other Person;

 

(vi)       Contracts with any Governmental Body; and

 

(vii)       All other Contracts which involve the receipt or payment of an
amount in excess of $10,000 or any 12-month period.

 

(b)       Complete copies of the items required to be set forth in Schedule M
have previously been provided to Purchaser by Sellers. The Company is not in
default, and no event has occurred which, with the giving of notice or the
passage of time or both, would constitute a default, under any such Contract or
any other obligation owed by the Company and, to the Knowledge of the Sellers,
no event has occurred which, with the giving of notice or the passage of time or
both, would constitute a default by any other party to any such Contract. Each
of the Contracts disclosed in Schedule M is in full force and effect, is valid
and enforceable in accordance with its terms and, to the Knowledge of the
Sellers, is not subject to any claims, charges, setoffs or defenses. There are
no disputes pending or threatened under any such Contract. The Company and, to
the Knowledge of the Sellers, each other party thereto is in compliance with all
of its obligations under each such Contract.

 

 

 

 17 

 

 

Section 3.12. Employee Benefits. There are no Company “employee benefit plans”
as defined in Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and any other pension plans or employee benefit
agreements, arrangements, programs or payroll practices (including severance
pay, other termination benefits or compensation, vacation pay, salary, company
awards, stock option, stock purchase, salary continuation for disability, sick
leave, retirement, deferred compensation, bonus or other incentive compensation,
stock purchase arrangements or policies, hospitalization, medical insurance,
life insurance and scholarship programs) (whether funded or unfunded, written or
oral, qualified or nonqualified), sponsored, maintained or contributed to or
required to be contributed to by the Company or by any trade or business,
whether or not incorporated, that together with the Company would be deemed a
“single employer” within the meaning of Section 4001 of ERISA (a “Company ERISA
Affiliate”) for the benefit of any employee, leased employee, director, officer,
shareholder or independent contractor (in each case either current or former) of
the Company or any Company ERISA Affiliate (“Employee Benefit Plans”). None of
the Company, any of its Affiliates or any Company ERISA Affiliate has ever
participated in, been required to contribute to, or otherwise been required to
participate in any Multiemployer Plan or any Multiple Employer Plan. No Employee
Benefit Plan is or at any time was a “defined benefit plan” as defined in
Section 3(35) of ERISA or a pension plan subject to the funding standards of
Section 302 of ERISA or Section 412 of the Code. Neither the Company, nor any of
its Affiliates, nor any Company ERISA Affiliate has ever participated in, been
required to contribute to, or otherwise been required to participate in any
plan, program or arrangement subject to Title IV of ERISA. No Employee Benefit
Plan is a multiple employer welfare arrangement as defined in Section 3(40) of
ERISA.

 

Section 3.13. Labor.

 

(a)       There are no Legal Proceedings against the Company pending or, to the
Knowledge of the Sellers, threatened which would reasonably be expected to be
brought or filed, with any public or Governmental Body based on, arising out of,
in connection with, or otherwise relating to the application or recruitment for
employment, employment or termination of employment of any individual or group
by the Company.

 

(b)       To the Knowledge of the Sellers, no executive or employee currently
has any plans to terminate employment with the Company independently of or as a
result of the transactions contemplated by this Agreement.

 

(c)       The Company is and has been in compliance with all applicable Laws
pertaining to employment and employment practices to the extent they relate to
the employees of the Company, including all Laws relating to labor relations,
equal employment opportunities, fair employment practices, employment
discrimination, harassment, retaliation, reasonable accommodation, disability
rights or benefits, immigration, wage and hours, overtime compensation, child
labor, health and safety, workers’ compensation, uniformed services employment,
whistleblowers, leaves of absence and unemployment insurance. All individuals
characterized and treated by the Company as consultants or contractors are
properly treated as independent contractors under all applicable Laws. There are
no Legal Proceedings pending against the Company or, to the Knowledge of the
Sellers, threatened to be brought or filed, by or with any Governmental Body or
arbitrator in connection with the employment of any current or former employee,
consultant or independent contractor, including any claim relating to unfair
labor practices, employment discrimination, harassment, retaliation, equal pay
or any other employment related matter arising under applicable Laws. There are
no internal complaints or reports by any current or former employee, consultant
or independent contractor pursuant to the anti-harassment policy of the Company
that are pending or under investigation.

 

 

 

 18 

 

 

(d)       The provisions of WARN have not been applicable to the Company and the
Company has no plans to undertake any action in the future that would trigger
WARN.

 

(e)       All employees of the Company are residing and/or working in the United
States (i) free of any restrictions or limitations on their ability to accept
employment lawfully in the United States and (ii) in compliance with all
applicable Laws relating to immigration and naturalization. No Legal Proceeding
has been filed or commenced against the Company or, to the Knowledge of the
Sellers, any employees thereof, that (a) alleges any failure so to comply or (b)
seeks removal, exclusion or other restrictions on such employee’s ability to
reside and/or accept employment lawfully in the United States and/or the
continued ability of the Company to sponsor employees for immigration benefits
and, to the Knowledge of the Sellers, there is no reasonable basis for any of
the foregoing. To the Knowledge of the Sellers, there is no reasonable basis to
believe that any employee of the Company will not be able to continue to so
reside and/or accept employment lawfully in the United States in accordance with
all such Laws. The Company maintains adequate internal systems and procedures to
provide reasonable assurance that all employee hiring is conducted in compliance
with all applicable Laws relating to immigration and naturalization. No audit,
investigation or other Legal Proceeding has been commenced against the Company
at any time with respect to its compliance with applicable Laws relating to
immigration and naturalization in connection with its hiring practices.

 

Section 3.14. Compliance with Laws; Permits.

 

(a)       The Company is, and has at all times been, in compliance with all Laws
applicable to it or the operation, use, occupancy or ownership of its assets or
properties or the conduct of the Business including, without limitation, the
applicable standards for Privacy or Security of Identifiable Health Information
promulgated pursuant to the Health Insurance Portability and Accountability Act
of 1996, as amended, and the Standards for Privacy of Individually Identifiable
Health Information, 45 C.F.R. Parts 160-164, the Standards for Security of
Electronic Protected Health Information, 45 C.F.R. Parts 160, 162 and 164, and
the implementing regulations thereunder, and the Health Information Technology
for Economic and Clinical Health Act (“HITECH”) (collectively, “HIPAA”). The
Company has not received written notice from any Governmental Body of, and
Sellers have no Knowledge of, any failure to comply with any Law. There is no
investigation by a Governmental Body pending against or, to the Knowledge of the
Sellers, threatened against the Company.

 

(b)       Schedule L contains a complete and accurate list of each Permit that
is held by the Company or that otherwise relates to the Business. Each Permit
listed or required to be listed on Schedule K is valid and in full force and
effect. Further:

 

(i)       the Company is, and has been, in full compliance with all of the terms
and requirements of each Permit identified or required to be identified;

 

 

 

 19 

 

 

(ii)       no event has occurred or circumstance exists that may (with or
without notice or lapse of time) (A) constitute or result directly or indirectly
in a violation of or a failure to comply with any term or requirement of any
Permit identified or required to be identified or (B) result directly or
indirectly in the revocation, withdrawal, suspension, cancellation or
termination of, or any modification to, any Permit identified or required to be
identified;

 

(iii)       the Company has not received any notice or other communication
(whether oral or written) from any Governmental Body or any other Person
regarding (A) any actual, alleged, possible or potential violation of or failure
to comply with any term or requirement of any Permit or (B) any actual,
proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination of or modification to any Permit; and

 

(iv)       all applications required to have been filed for the renewal of the
Permits identified or required to be identified in Schedule L have been duly
filed on a timely basis with the appropriate Governmental Bodies, and all other
filings required to have been made with respect to such Permits have been duly
made on a timely basis with the appropriate Governmental Bodies.

 

The Permits identified in Schedule L collectively constitute all of the Permits
necessary to enable the Company to lawfully conduct and operate the Business and
to own and use its assets in the manner in which it currently owns and uses such
assets.

 

(c)       There is no Legal Proceeding pending or threatened against the Company
before any court or other governmental Body or any arbitral tribunal, nor is
there any basis for any such Legal Proceeding.

 

Section 3.15. Environmental Matters.

 

(a)       The operations of the Company are currently and have been in
compliance with all applicable Environmental Laws and all licenses and permits
issued pursuant to Environmental Laws or otherwise (“Environmental Permits”).

 

(b)       The Company has obtained and currently maintains all Environmental
Permits required under all applicable Environmental Laws necessary to operate
the Business.

 

(c)       The Company is not the subject of any outstanding written Order or
Contract with any Governmental Body or other Person respecting any Environmental
Laws or any Release or threatened Release of a Hazardous Material.

 

(d)       The Company has not received any written communication alleging either
that it may be in violation of any Environmental Law or Environmental Permit or
that it may have any Liability under any Environmental Law.

 

(e)       The Company has not incurred, assumed or undertaken any contingent
Liability in connection with any Release of any Hazardous Materials into the
indoor or outdoor environment (whether on-site or off-site) and there are no
facts, circumstances or conditions relating to, arising out of or attributable
to it that could give rise to Liability under Environmental Laws.

 

 

 

 20 

 

 

(f)       To the Knowledge of the Sellers, there is not located at any of the
properties of the Company any (i) underground storage tanks, (ii) asbestos or
asbestos-containing material, (iii) equipment containing polychlorinated
biphenyls, (iv) lead-based paint, or (v) mold; and

 

(g)       Sellers have delivered to Purchaser all environmentally related
audits, studies, reports, analyses, and results of investigations that have been
performed within the previous five years with respect to the currently or
previously owned, leased or operated properties of the Company.

 

Section 3.16. Insurance. Schedule J includes a correct and complete list and
description, including policy number, coverage and deductible, of all insurance
policies owned by the Company, complete copies of which policies have previously
been delivered to Purchaser by Sellers. Such policies are in full force and
effect, all premiums due thereon have been paid and the Company is not in
default thereunder. Such insurance policies are of the type and in the amounts
customarily carried by Persons conducting a business similar to the Business and
are sufficient for compliance with all applicable Laws and Contracts to which
the Company is a party or by which it is bound. The Company has not received any
notices of cancellation or intent to cancel or increase or intent to increase
premiums with respect to such insurance policies nor is there any basis for any
such action. There are no pending claims or any claims in the past five (5)
years with any insurance company by the Company and there were no instances
within the previous five (5) years of a denial of coverage of the Company by any
insurance company.

 

Section 3.17. Receivables; Payables.

 

(a)       The accounts receivable and notes receivable of the Company reflected
in the Balance Sheet and arising after the date thereof have arisen in bona fide
arm’s-length transactions in the ordinary and usual course of business
consistent with past custom and practice, and, subject to the allowance for
doubtful accounts set forth in the Balance Sheet, all such receivables are
valid, collectible and binding obligations of the account debtors without any
counterclaims, setoffs or other defenses thereto. All such reserves, allowances
and discounts were and are adequate and consistent in extent with the reserves,
allowances and discounts previously maintained by the Company in the ordinary
and usual course of business consistent with past custom and practice and
determined in accordance with GAAP. A complete list of all accounts receivable
and notes receivable of the Company as of the date hereof is included Schedule
C.

 

(b)       All accounts payable of the Company reflected on the Balance Sheet and
arising after the date thereof are the result of bona fide transactions in the
ordinary course of business and have been paid or are not yet due and payable,
except for accounts payable that are being disputed in good faith in an
appropriate manner and for which there are adequate reserves on the Balance
Sheet, or, with respect to accounts payable arising after the Balance Sheet
Date, on the accounting records of the Company.

 

 

 

 21 

 

 

Section 3.18. Absence of Certain Business Practices. The Company has not, and no
Seller, no Affiliate or agent of the Company or any Seller, and no other Person
acting on behalf of or associated with any Seller or the Company, acting alone
or together, has (a) received, directly or indirectly, any rebates, payments,
commissions, promotional allowances or any other economic benefits, regardless
of their nature or type, from any customer, supplier or employee or agent of any
customer or supplier; or (b) directly or indirectly given or agreed to give any
money, gift or similar benefit to any customer, supplier or employee or agent of
any customer or supplier, any official or employee of any government (domestic
or foreign), or any political party or candidate for office (domestic or
foreign), or other Person who was, is or may be in a position to help or hinder
the business of the Company (or assist the Company in connection with any actual
or proposed transaction), in each case which (i) may subject the Company to any
damage or penalty in any civil, criminal or governmental litigation or
proceeding, (ii) if not given in the past, may have had an adverse effect on the
assets, Business, or operations of the Company, or (iii) if not continued in the
future, may adversely affect the assets, business, or operations of the Company.

 

Section 3.19. Business Continuity. None of the computer software, computer
hardware (whether general or special purpose), telecommunications capabilities
(including all voice, data and video networks) and other similar or related
items of automated, computerized, and/or software systems and any other networks
or systems and related services that are used by or relied on by the Company in
the conduct of the Business (collectively, the “Systems”) have experienced bugs,
failures, breakdowns, or continued substandard performance in the past twelve
(12) months that has caused any substantial disruption or interruption in or to
the use of any such Systems by the Company.

 

Section 3.20. Bank Accounts; Powers of Attorney. Set forth in Schedule N is the
following information:

 

(a)       with respect to any borrowing or investment arrangements, deposit or
checking accounts or safety deposit boxes of the Company, the name of the
financial institution, the type of account and the account number; and

 

(b)       the name of each Person holding a general or special power of attorney
from or with respect to the Company and a description of the terms of each such
power.

 

Section 3.21. Brokers Fees. Except for Technology Park.Com, the Company does not
have any Liability to pay any fees or commissions to any investment banker,
broker, finder, agent or any other similar Person with respect to the
transactions contemplated by this Agreement. The arrangements with Technology
Park.Com have been disclosed to the Purchaser in writing as set forth in
Schedule A as part of the Creditor & Lender Report.

 

Section 3.22. No Misrepresentation. No representation or warranty of the Company
or Sellers contained in this Agreement, any Transaction Document or any
certificate or other instrument furnished to Purchaser or Rennova connection
herewith contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading.

 

 

 

 22 

 

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND RENNOVA

 

Purchaser and Rennova, jointly and severally, represent and warrant to Sellers
as follows:

 

Section 4.1. Organization. Purchaser is a corporation duly organized under the
Laws of the State of Florida and its status is active. Rennova is a corporation
duly organized, validly existing and in good standing under the Laws of the
State of Delaware. Each of the Purchaser and Rennova has all requisite corporate
power and authority to own, lease and operate its properties and to carry on its
business. Each of the Purchaser and Rennova is duly qualified or authorized to
do business as a foreign corporation and is in good standing under the Laws of
each jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification or authorization.

 

Section 4.2. Authorization and Enforceability. The execution, delivery and
performance of this Agreement and Transaction Documents to which Purchaser or
Rennova is a party have been duly authorized by all necessary action by or on
behalf of Purchaser or Rennova. Each of Purchaser and Rennova has full power and
authority to execute and deliver this Agreement and each other Transaction
Document to which it is a party, and to perform its obligations hereunder and
thereunder. This Agreement and each Transaction Document to which Purchaser or
Rennova is or will be a party has been or will be duly and validly executed and
delivered and constitutes the valid and legally binding obligation of Purchaser
or Rennova, enforceable against Purchaser or Rennova in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar Laws affecting creditors’ rights and remedies generally and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at Law or in equity).

 

Section 4.3. Conflicts; Consent of Third Parties. Neither the execution and the
delivery by Purchaser or Rennova of this Agreement and the other Transaction
Documents to which it is a party, nor the consummation of the transactions
contemplated hereby and thereby on the part of Purchaser or Rennova, will, with
or without the passage of time or the giving of notice (a) conflict with, or
result in the breach of, any provision of the Governing Documents of Purchaser
or Rennova or (b) conflict with, violate, result in the breach or termination
of, or constitute a default under, result in an acceleration of, or create in
any party the right to accelerate, terminate, modify or cancel, any Contract to
which Purchaser or Rennova is a party or by which Purchaser or Rennova or its
properties or assets are bound.

 

Section 4.4. Brokers Fees. Neither Purchaser nor Rennova has any Liability to
pay any fees or commissions to any broker, finder, agent or any other similar
Person with respect to the transactions contemplated by this Agreement.

 

Section 4.5. No Proceedings. No suit, action or other proceeding is pending
before any Governmental Body seeking to restrain or prohibit Purchaser or
Rennova from entering into this Agreement or to prohibit the Closing or the
performance of any other obligation hereunder.

 

Section 4.6. Investment Purpose. Purchaser is acquiring the Purchased Shares
solely for the purpose of investment and not with a view to, or for offer or
sale in connection with, any distribution thereof. Purchaser acknowledges that
the Purchased Shares are not registered under the Securities Act, and that the
Purchased Shares may not be transferred or sold except pursuant to the
registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and subject to Blue Sky Laws.

 

 

 

 23 

 

 

Section 4.7. Preferred Shares. Upon issuance pursuant to the terms of this
Agreement, the Series F Preferred will be duly authorized, validly issued, fully
paid and non-assessable.

 

ARTICLE V
COVENANTS

 

Section 5.1. Commercially Reasonable Efforts; Notices and Consents.

 

(a)       Each of the Parties shall use its commercially reasonable efforts to
take all action required of it and to do all things necessary, proper or
advisable on its part in order to consummate and make effective the transactions
contemplated by this Agreement and each of the Transaction Documents.

 

(b)       Each of the Parties shall give any notices to, make any filings with,
and use their commercially reasonable efforts to obtain any Consents which are
required to be given, made or obtained by it in connection with consummation of
the transactions contemplated by this Agreement.

 

(c)       From the date hereof until the Closing, the Sellers shall promptly
notify Purchaser in writing of:

 

(i)       any fact, circumstance, event or action the existence, occurrence or
taking of which (A) has had, or could reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, (B) has
resulted in, or could reasonably be expected to result in, any representation or
warranty made by Sellers hereunder not being true and correct or (C) has
resulted in, or could reasonably be expected to result in, the failure of any of
the conditions set forth herein to be satisfied;

 

(ii)       any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement;

 

(iii)       any notice or other communication from any Governmental Body in
connection with the transactions contemplated by this Agreement; and

 

(iv)       any Legal Proceedings commenced or, to Sellers’ Knowledge, threatened
against, relating to or involving or otherwise affecting Sellers or the Company
that, if pending on the date of this Agreement, would have been required to have
been disclosed pursuant to this Agreement or that relates to the consummation of
the transactions contemplated by this Agreement.

 

 

 

 24 

 

 

Purchaser’s receipt of information pursuant to this Agreement shall not operate
as a waiver or otherwise affect any representation, warranty or agreement given
or made by Sellers, and shall not be deemed to amend or supplement the Schedules
attached hereto.

 

Section 5.2. Access to Information; Financial Statements.

 

(a)       From the date hereof until the Closing, Sellers and the Company shall
(i) afford Purchaser and its employees, agents, accountants and legal and
financial advisors (collectively, the “Purchaser’s Agents”) with access, during
normal business hours, to the offices, plants, warehouses, properties, and Books
and Records of the Company, and (ii) furnish to Purchaser’s Agents such
additional financial and operating data and other information regarding the
operations of the Company as Purchaser may from time to time request. Sellers
and the Company shall facilitate Purchaser’s contact and communication with the
employees and personnel of the Company, and the customers, suppliers, vendors
and distributors of the Business, all as requested upon reasonable notice by
Purchaser to the Sellers and during normal business hours after the date hereof.
Sellers and the Company shall direct the employees and personnel of the Company
to cooperate with Purchaser in connection with the foregoing. From the date
hereof through the Closing, Sellers and the Company shall use good faith efforts
to operate the Business in such a manner as to achieve a smooth transition
consistent with the mutual business interests of Sellers and Purchaser.

 

(b)       From the date hereof until the Closing, the Sellers shall, as soon as
practicable and in any event within fifteen (15) days after the end of each
fiscal month of the Company, deliver to Purchaser the internally prepared
consolidated financial statements of the Company as of the end of such fiscal
month, for such fiscal month and for the period from the beginning of the
then-current fiscal year to the end of such fiscal month.

 

Section 5.3. Operation of Business.

 

Except as contemplated by this Agreement, during the period from the date of
this Agreement to the Closing, the Company shall conduct its operations in the
ordinary course of business consistent with past practice and in compliance with
all applicable Laws, to the extent consistent therewith, use its best efforts to
preserve intact its current business organization, keep its physical assets in
good working condition, keep available the services of its current officers and
employees and preserve its relationships with Governmental Bodies, customers,
suppliers and others having business dealings with it to the end that its
goodwill and ongoing business shall not be impaired in any material respect.
Without limiting the generality of the foregoing, prior to the Closing, the
Company shall not, without the written consent of Purchaser, take any of the
following actions:

 

(a)       declare or pay any dividends or distributions on or in respect of any
of the capital stock or other securities of the Company or redeem, purchase or
acquire any capital stock or other securities of the Company or make any other
payment to or on behalf of any shareholder or other equity holder of the Company
or any Affiliate thereof;

 

(b)       make any change in the rate of compensation, commission, bonus or
other direct or indirect remuneration payable, or pay or agree or orally promise
to pay, conditionally or otherwise, any bonus, incentive, retention or other
compensation, retirement, welfare, fringe or severance benefit or vacation pay,
to or in respect of any director, officer, employee, distributor or agent of the
Company, other than increases in the ordinary course of business consistent with
past practice in the base wages or salaries of employees of the Company;

 

 

 

 25 

 

 

(c)       enter into or amend any employment, deferred compensation, severance
or similar contract;

 

(d)       materially change any of its accounting or Tax reporting principles,
methods or policies, settle any Tax controversy, amend any Tax Return, or make
any material Tax election by or with respect to the Company;

 

(e)       except for the transactions contemplated by this Agreement, enter into
or amend any other transaction or Contract other than in the ordinary course of
business consistent with past practice;

 

(f)       hire any employees or engage any independent contractors other than in
the ordinary course of business consistent with, and at a level consistent with,
past practice;

 

(g)       breach any Contract;

 

(h)       make any loans, advances or capital contributions to, or investments
in, any Person;

 

(i)       mortgage, pledge or subject to any Lien any of its assets, or acquire
any assets or sell, assign, transfer, convey, lease or otherwise dispose of any
assets of the Company except for assets acquired or sold, assigned, transferred,
conveyed, leased or otherwise disposed of in the ordinary course of business
consistent with past practice;

 

(j)       cancel or compromise any debt or claim or amend, cancel, terminate,
relinquish, waive or release any Contract or right except in the ordinary course
of business consistent with past practice and which, in the aggregate, are not
material to the Company;

 

(k)       enter into or amend any Contract or transaction with any of its
Affiliates or pay any fees, expenses or other amounts to any Affiliate of the
Company;

 

(l)       make or commit to make any capital expenditures or capital additions
or improvements (i) in excess of $2,500 individually or $5,000 in the aggregate
or (ii) outside the ordinary course of business consistent with past practices;

 

(m)       enter into any prepaid services transactions with any of its customers
or otherwise accelerate revenue recognition or the sales of its services for
periods prior to the Closing;

 

(n)       amend any of its Governing Documents;

 

(o)       adopt any plan of merger, consolidation, reorganization, liquidation
or dissolution or file a petition in bankruptcy under any provisions of federal
or state bankruptcy Law or consent to the filing of any bankruptcy petition
against it under any similar Law or other agreement with respect to the sale of
its assets, securities or Business;

 

 

 

 26 

 

 

(p)       issue any equity or debt securities or any security exercisable or
exchangeable for or convertible into equity securities of the Company, or incur
any Indebtedness or other Liabilities (other than in the ordinary course of
business consistent with past practices);

 

(q)       (i) discharge, repay, amend, modify, make payment on, cancel or
compromise any Indebtedness, or discharge or satisfy any Lien, or (ii) engage in
any transaction or provide any consideration relating to the release,
modification or diminution of any guarantee, bond, surety or other obligation of
any Seller or any Affiliate thereof;

 

(r)       take any action or omit to take any action that is reasonably likely
to result in any of the conditions set forth herein not being satisfied; or

 

(s)       enter into any contracts or commitments to do or perform in the future
any actions referred to in this Section 5.3.

 

Section 5.4. Further Assurances; Litigation Support.

 

(a)       If any further action is necessary or desirable to carry out the
purposes of this Agreement, each of the Parties will take such further action
(including the execution and delivery of such further instruments and documents)
as any other Party reasonably may request; provided, however, that neither
Purchaser nor Rennova shall be required to incur any out-of-pocket expense in
connection therewith if it may be entitled to indemnity in connection therewith.
Sellers and the Company shall cooperate with Purchaser to encourage each lessor,
licensor, customer, supplier, or other business associate of the Company to
maintain the same business relationships with the Company after the Closing as
it maintained with the Company prior to the Closing, at Purchaser’s sole cost
and expense.

 

(b)       Following the Closing, in the event and for so long as either
Purchaser or Rennova actively is involved in, contesting or defending against
any Legal Proceeding in connection with any fact, situation, circumstances,
status, condition, activity, practice, plan, occurrence, event, incident,
action, Tax matter, failure to act, or transaction involving the Company, each
Seller shall cooperate reasonably with Purchaser or Rennova and such Party’s
counsel in such involvement, contest or defense, and provide such testimony and
access to their books and records as shall be reasonably necessary in connection
with such contest or defense, all at the sole reasonable cost and expense of
Purchaser (unless Purchaser or Rennova is entitled to indemnification therefor
hereunder).

 

Section 5.5. Names and Logos. From and after the Closing, Sellers will not, and
will cause their respective Affiliates not to, use any names or logos
incorporating or similar to “Genomas” or any derivatives thereof or any other
trade name used in the Business.

 

Section 5.6. Mail; Payments; Receivables. From and after the Closing, each
Seller agrees to refer to Purchaser all customer, supplier, employee or other
inquiries or correspondence relating to the Company and the conduct of the
Business after the Closing Date. From and after the Closing, each Seller further
agrees to remit to Purchaser all payments and invoices received by him or it or
his or its Affiliates that relate to the Company (including accounts receivable)
or the conduct of the Business after the Closing Date within five (5) Business
Days after his or its receipt thereof.

 

 

 

 27 

 

 

Section 5.7. Public Announcements; Confidentiality.

 

(a)       Unless otherwise required by applicable Law, no Seller shall, and each
Seller shall cause his Affiliates, agents, representatives and professionals not
to, and, prior to the Closing, the Company shall not, make any disclosure or
public announcements in respect of this Agreement or the transactions
contemplated hereby (including price and terms) or otherwise communicate with
any news media without the prior written consent of Purchaser.

 

(b)       From and after the Closing, each Seller shall, and shall cause his or
its respective Affiliates to, hold, and shall use his or its best efforts to
cause his or its or their respective representatives to hold, in confidence (and
not disclose or provide access to any other Person) any and all information,
whether written or oral, concerning the Company or the Business, except to the
extent that such Seller can show that such information (i) is generally
available to and known by the public through no fault of any Seller or any of
his or its respective Affiliates or representatives; or (ii) is lawfully
acquired by such Seller or any of his or its respective Affiliates or
representatives from and after the Closing from sources unrelated to Purchaser,
the Company or any Seller which are not prohibited from disclosing such
information by a legal, contractual or fiduciary obligation. If any Seller or
any of his or its respective Affiliates or representatives are compelled to
disclose any information by judicial or administrative process or by other
requirements of Law, Sellers shall promptly notify Purchaser in writing and
shall disclose only that portion of such information which Sellers are advised
by their counsel in writing is legally required to be disclosed; provided,
however, that each Seller shall use best efforts to obtain an appropriate
protective order or other reasonable assurance that confidential treatment will
be accorded such information.

 

Section 5.8. Tax Covenants.

 

(a)       Purchaser and Rennova, on the one hand, and Sellers, on the other,
agree, for all Tax purposes, to report the transactions effected pursuant to the
Transaction Documents in a manner consistent with the terms of this Agreement
and none of them shall take a position on any Tax return, before any Tax
authority or in any judicial proceeding that is, in any manner, inconsistent
with such treatment without the consent of the others or unless specifically
required pursuant to a determination by an applicable Tax authority. The Parties
shall promptly advise one another of the existence of any Tax audit, controversy
or litigation related to the Tax treatment of the transactions effected pursuant
to the Transaction Documents.

 

(b)       Notwithstanding anything to the contrary set forth herein, any income
Tax attributable to the sale or transfer of the Purchased Shares by the Sellers
shall be paid by Sellers. Any documentary stamp Tax due and payable solely due
to the sale or transfer of the Purchased Shares by the Sellers or the issuance
by Rennova of the Series F Preferred shall be paid by the Purchaser.

 

 

 

 28 

 

 

(c)       For purposes of determining the Taxes of the Company through a
particular date under all provisions of this Agreement, in the case of any Tax
period that includes (but does not end on) the Closing Date (a “Straddle
Period”), the amount of any Taxes based on or measured by income or receipts for
the portion of the period ending on the Closing Date shall be determined based
on an interim closing of the books as of the close of business on the Closing
Date (and for such purpose, the Taxable period of any partnership or other
pass-through entity in which the Company holds a beneficial interest shall be
deemed to terminate at such time) and the amount of other Taxes for a Straddle
Period which relates to the portion of the period ending on the Closing Date
shall be deemed to be the amount of such Tax for the entire Taxable period
multiplied by a fraction the numerator of which is the number of days in the
Taxable period ending on the Closing Date and the denominator of which is the
total number of days in such Straddle Period.

 

(d)       The Parties will provide each other with such reasonable cooperation
and information as any of them reasonably may request of another in filing any
Tax Return or conducting any audit, investigation or other proceeding in respect
of Taxes. Each such Party will make its employees and representatives available
on a mutually convenient basis to provide explanations of any documents or
information provided hereunder. Each such Party will make available all Tax
Returns, schedules and work papers and all other records or documents relating
to Tax matters of the Company in their possession or control, including audit
reports received from any Tax authority relating to any Tax Return of the
Company, until the expiration of the statute of limitations of the respective
Tax periods to which such Tax Returns and other documents relate. Any non-public
information obtained from the Parties under this Article will be kept
confidential, except as otherwise required by applicable Law.

 

Section 5.9. Exclusive Dealing. During the period from the date hereof through
the Closing Date or the earlier termination of this Agreement, Sellers and the
Company shall not, directly or indirectly, and shall cause their respective
officers, directors, employees, agents, consultants, representatives, advisors
and Affiliates to not, directly or indirectly:

 

(a)       solicit, facilitate or encourage the initiation of any inquiry,
proposal or offer from any Person (other than Purchaser or its Affiliates)
relating to a possible Acquisition Transaction;

 

(b)       participate in any discussions or negotiations or enter into any
agreement with, or provide any non-public information to, any Person (other than
Purchaser or its Affiliates) relating to or in connection with a possible
Acquisition Transaction; or

 

(c)       accept any proposal or offer from any Person (other than Purchaser or
its Affiliates) relating to a possible Acquisition Transaction.

 

Sellers and the Company further agree that they shall, prior to the earlier of
the Closing or the termination of this Agreement in accordance with its terms,
promptly (and in no event later than 24 hours after receipt thereof) notify
Purchaser orally and in writing of any inquiry, proposal or offer relating to a
possible Acquisition Transaction, including the identity of the Person making or
submitting such inquiry, proposal or offer, and the terms thereof (including a
copy of any written inquiry, proposal or offer) that is received by the Company
or any Seller or any representative thereof from the date of this Agreement
through the Closing Date.

 

 

 

 29 

 

 

Section 5.10. Non-Competition; Non-Solicitation.

 

(a)       Each Seller acknowledges that he or it is familiar with the trade
secrets and other confidential information of the Company. Therefore, and in
further consideration of the compensation to be paid to Sellers hereunder, each
Seller agrees to the covenants set forth in this Agreement and acknowledges that
Purchaser and Rennova would not have entered into this Agreement but for
Sellers’ agreement to the restrictions set forth in this Agreement.

 

(b)       For a period of two (2) years from and after the Closing Date, no
Seller shall, directly or indirectly, own, operate, lease, manage, control,
engage in, invest in, lend to, own any debt or equity security of, permit his or
its name to be used by, act as consultant or advisor to, render services for
(alone or in association with any person, firm, corporate or other business
organization) or otherwise assist in any manner any Person in any genetics
diagnostics business; provided, however, that nothing herein shall prohibit a
Seller from (i) being a beneficial owner of less than two percent (2%) of the
outstanding stock of any publicly-traded corporation or (ii) performing any of
the above acts in any business that is not competitive with the Business.

 

(c)       For a period of three (3) years from and after the Closing Date, no
Seller shall directly or indirectly: (i) induce or attempt to induce any
employee or consultant of the Company, Rennova or Purchaser (collectively, the
“Company Parties”) to leave the employ of, or engagement with, any of the
Company Parties, or in any way interfere with the relationship between any of
the Company Parties and any employee or consultant thereof, (ii) hire or engage
any person who is or was within two (2) years of the Closing Date an employee or
consultant of any of the Company Parties, or (iii) induce or attempt to induce
any person or entity who is or was within two (2) years a customer, supplier,
licensee, licensor, franchisee or other business relation of any of the Company
Parties to cease doing business with any of the Company Parties, or in any way
interfere with the relationship between any such customer, supplier, licensee,
licensor, franchisee or business relation and any of the Company Parties. No
Seller shall ever make or publish any statement or communication which is
disparaging, negative or unflattering with respect to any of the Company
Parties, or any of their respective shareholders, officers, directors, employees
or agents.

 

(d)       The Parties hereto acknowledge and agree that Purchaser and each of
its Affiliates, successors and assigns would suffer irreparable harm from a
breach of this Section 5.10 by any Seller and that money damages would not be an
adequate remedy for any such breach. Therefore, in the event a breach or
threatened breach of this Section 5.10, Purchaser and each of its Affiliates or
their respective successors and assigns, in addition to other rights and
remedies existing in their favor, shall be entitled to specific performance, and
injunctive and other equitable relief from a court of competent jurisdiction in
order to enforce, or prevent any violations of, the provisions hereof (without
posting a bond or other security and at the expense of the breaching Seller,
including reasonable attorneys’ fees and expenses). The restrictive covenants
set forth herein shall be construed as agreements independent of any other
provision in this Agreement, and the existence of any claim or cause of action
of any Seller against Purchaser or any Affiliate, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement by
Purchaser or any Affiliate of any restrictive covenant contained in this
Agreement. Each of Purchaser and its Affiliates has fully performed all
obligations entitling it to the restrictive covenants set forth herein, and such
restrictive covenants therefore are not executory or otherwise subject to
rejection under chapter 11 of title 11 of the United States Code.

 

 

 

 30 

 

 

(e)       If the final judgment of a court of competent jurisdiction declares
any term or provision of this Section 5.10 to be invalid or unenforceable, the
Parties agree that the court making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration, or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified to cover the maximum duration, scope or area
permitted by Law. In addition, in the event of an alleged breach or violation by
any Seller of this Section 5.10, the three (3) year period described in clauses
(b) and (c) above shall be tolled with respect to such Seller until such breach
or violation has been duly cured. Each Seller agrees that the restrictions
contained in this Section 5.10 are reasonable.

 

Section 5.11. Resignations. At the Closing, the Sellers shall deliver to
Purchaser written resignations, effective as of the Closing Date, of the
officers and directors of the Company requested by Purchaser at least one (1)
Business Day prior to the Closing.

 

Section 5.12. Tangible Property. On or prior to the Closing Date, Sellers shall
deliver to the Company all tangible property belonging to the Company that is in
their possession or under their control.

 

Section 5.13. Discharge of Affiliate Obligations. Prior to the Closing, Sellers
shall cause all Indebtedness, notes or other obligations of the Company to any
of Sellers or any of their respective Affiliates to be satisfied or cancelled,
and Sellers shall cause all Indebtedness, notes or other obligations of any of
Sellers or any of their respective Affiliates to the Company to be satisfied or
cancelled.

 

Section 5.14. Preferred Stock. From or after the date hereof through the Closing
Date or the earlier termination of this Agreement, no Seller shall convert or
request or vote to redeem any shares of Series A Preferred, Series B Preferred
or Series C Preferred. All Sellers that have options to purchase any security of
the Company including under the 2004 Employee, Director and Consultant Stock
Plan agree that such options shall be cancelled at Closing for no consideration.

 

ARTICLE VI
CLOSING CONDITIONS

 

Section 6.1. Conditions to Obligation of Purchaser and Rennova. The obligation
of Purchaser and Rennova to consummate the transactions contemplated by this
Agreement is subject to the fulfillment on or prior to the Closing Date of each
of the following conditions, any one or more of which (to the extent permitted
by applicable Law) may be waived by Purchaser and Rennova (provided that no such
waiver shall be deemed to have cured any breach of any representation, warranty
or covenant made in this Agreement):

 

 

 

 31 

 

 

(a)       The representations and warranties of the Company and Sellers
contained in this Agreement shall be true and correct in all material respects
(other than those representations and warranties that are qualified by
materiality or Material Adverse Effect or similar qualification, which shall be
true and correct in all respects) both as of the date of this Agreement and as
of the Closing, other than such representations and warranties that are made as
of a specified date, which representations and warranties shall be true and
correct as of such date. The covenants and agreements contained in this
Agreement to be complied with by the Company and Sellers at or before the
Closing shall have been complied with in all material respects.

 

(b)       There shall not have occurred a Company Material Adverse Effect.

 

(c)       No temporary restraining order, preliminary or permanent injunction,
cease and desist Order or other Order issued by any Governmental Body, shall be
in effect prohibiting or preventing the transactions contemplated by this
Agreement.

 

(d)       The Sellers shall have delivered the following:

 

(i)       a certificate, dated as of the Closing Date, executed by the Sellers
to the effect that the conditions have been satisfied;

 

(ii)       stock certificates representing the Purchased Shares, free and clear
of all Liens (other than any restrictions under the Securities Act and Blue Sky
Laws), each duly endorsed in blank or with duly executed stock powers attached,
with all required stock transfer tax stamps affixed thereto;

 

(iii)       a certificate of the secretary of each Seller that is an entity and
of the Company certifying to (A) the certificate of incorporation, as amended
(or similar incorporation or formation documents), of such entity, certified by
the Secretary of State of the jurisdiction in which each such entity is
organized, as of a recent date, and stating that no amendments have been made to
such certificate of incorporation (or similar incorporation or formation
documents) since such date, (B) all other Governing Documents of such entity,
(C) the adoption of resolutions by such entity approving the transactions
contemplated by the Transaction Documents, and (D) the incumbency of the
officers signing the Transaction Documents on behalf of such entity (together
with their specimen signatures);

 

(iv)       an affidavit described in Section 1445(b)(2) of the Code from each
Seller in form and substance reasonably satisfactory to Purchaser;

 

(v)       a good standing certificate, as of a recent date, for each Seller that
is an entity and the Company certified by the Secretary of State of (A) the
state of organization of such entity, and (B) each other jurisdiction in which
such entity is qualified to do business as a foreign entity;

 

(vi)       the General Release, duly executed and delivered by each Seller;

 

 

 

 32 

 

 

(vii)       resignations of the directors and officers of the Company pursuant
to this Agreement;

 

(viii)       a schedule of all accounts receivable of the Company as of the
Business Day immediately prior to the Closing;

 

(ix)       evidence satisfactory to the Purchaser and Rennova that all consents
have been received and that all filings and notices have been made or given in
connection with this Agreement and the consummation of the transactions
contemplated hereby; and

 

(x)       such other documents, instruments or certificates as shall be
reasonably requested by Purchaser, Rennova or their counsel.

 

(e)       The Purchaser and Rennova shall have received the following:

 

(i)       the Employment Agreement signed by Gualberto Ruaño;

 

(ii)       an amended and restated Commercial Promissory Note, dated the Closing
Date, in form satisfactory to Purchaser and Rennova and signed by Phenomas, LLC,
in the amount of $200,000 and the existing Commercial Promissory Note shall be
marked as "Cancelled"; and

 

(iii)       documents in form and substance acceptable to the Purchaser and
Rennova cancelling any and all options to acquire any security of the Company,
including under the 2004 Employee, Director and Consultant Stock Plan, without
any liability to the Company, the Purchaser or Rennova and evidence that no
options shall have been exercised between the date hereof and the Closing.

 

Section 6.2. Conditions to Obligation of Sellers. The obligation of Sellers to
consummate the transactions contemplated by this Agreement is subject to the
fulfillment on or prior to the Closing Date of each of the following conditions,
any one or more of which (to the extent permitted by applicable Law) may be
waived by the Sellers (provided that no such waiver shall be deemed to have
cured any breach of any representation, warranty or covenant made in this
Agreement):

 

(a)       The representations and warranties of Purchaser and Rennova contained
in this Agreement shall be true and correct in all material respects (other than
those representations and warranties that are qualified by materiality or
Material Adverse Effect or similar qualification, which shall be true and
correct in all respects) both as of the date of this Agreement and as of the
Closing, other than such representations and warranties that are made as of a
specified date, which representations and warranties shall be true and correct
as of such date. The covenants and agreements contained in this Agreement to be
complied with by Purchaser and Rennova at or before the Closing shall have been
complied with in all material respects.

 

(b)       No temporary restraining order, preliminary or permanent injunction,
cease and desist Order or other order issued by any Governmental Body shall be
in effect prohibiting or preventing the transactions contemplated by this
Agreement.

 

 

 

 33 

 

 

(c)       Rennova shall have issued the Series F Preferred to the Sellers in
accordance with the terms of this Agreement.

 

Section 6.3. Corporate Approvals. The transaction shall be approved by the board
of directors and stockholders of the Company, the Purchaser and Rennova as may
be required. For the period commencing upon the execution of this Agreement, the
Company and the Sellers will not (and will not authorize, permit or instruct any
other person or entity on behalf of such party to) solicit, pursue, negotiate or
enter into, or provide any information with respect to or otherwise facilitate
in any manner, a merger, consolidation, issuance or sale of a material amount of
assets or equity interests, tender or exchange offer, equity or debt financing
or other similar transaction involving such party, without the prior written
consent of the Purchaser.

 

ARTICLE VII
INDEMNIFICATION

 

Section 7.1. Indemnity Obligations of Sellers.

 

Subject to the limitations set forth herein, each Seller, jointly and severally,
covenants and agrees to defend, indemnify and hold harmless Purchaser, Rennova
and their Affiliates (including, after the Closing, the Company) and the
respective officers, directors, employees, agents, advisers and representatives
of the foregoing (collectively, and for the avoidance of doubt excluding any
Seller or Affiliate thereof, the “Purchaser Indemnitees”), from and against, and
to pay or reimburse Purchaser Indemnitees for, any and all claims, Liabilities,
obligations, losses, fines, costs, diminution in value, proceedings or damages,
including all reasonable fees and disbursements of counsel incurred in the
investigation or defense of any of the same or in asserting any of their
respective rights hereunder (collectively, “Losses”), based on, resulting from,
arising out of or relating to:

 

(a)       any misrepresentation or breach of any warranty of any Seller or the
Company contained in this Agreement or in any certificate or agreement delivered
in connection herewith, it being understood that, in determining the existence
of, and amount of any Losses in connection with a claim under this Agreement,
all representations and warranties shall be read without regard and without
giving effect to any materiality or Material Adverse Effect or similar
qualification contained therein (as if such qualification were deleted from such
representation or warranty);

 

(b)       any failure of any Seller or the Company to perform any covenant or
agreement made or contained in this Agreement, or fulfill any obligation in
respect thereof;

 

(c)       any Taxes of the Company with respect to any tax year or portion
thereof ending on or before the Closing Date (or for any tax year beginning
before and ending after the Closing Date to the extent allocable to the portion
of the period beginning before and ending on the Closing Date);

 

(d)       any Legal Proceeding brought by a third party based upon, arising out
of or relating to the operations, properties, assets or obligations of the
Sellers, the Company or any of their respective Affiliates conducted, existing
or arising on or prior to the Closing Date;

 

 

 

 34 

 

 

(e)       any Indebtedness for Borrowed Money;

 

(f)       any Seller Transaction Expenses or Change of Control Payments; and

 

(g)       any amounts owed or payable to creditors or lenders other than as set
forth in Schedule A.

 

Section 7.2. Indemnity Obligations of Purchaser and Rennova. Purchaser and
Rennova, jointly and severally, covenant and agree to defend, indemnify and hold
harmless Sellers from and against any and all Losses based on, resulting from,
arising out of or relating to:

 

(a)       any misrepresentation or breach of any warranty of Purchaser or
Rennova contained in this Agreement or in any certificate or agreement delivered
in connection herewith, it being understood that, in determining the existence
of, and amount of any Losses in connection with a claim under this Agreement,
all representations and warranties shall be read without regard and without
giving effect to any materiality or Material Adverse Effect or similar
qualification contained therein (as if such qualification were deleted from such
representation or warranty); and/or

 

(b)       any failure of Purchaser or Rennova to perform any covenant or
agreement made or contained in this Agreement, or fulfill any other obligation
in respect thereof.

 

Section 7.3. Indemnification Procedures.

 

(a)       Third Party Claims. In the case of any claim asserted by a third party
(a “Third Party Claim”) against a party entitled to indemnification under this
Agreement (the “Indemnified Party”), notice shall be given by the Indemnified
Party to the party required to provide indemnification (the “Indemnifying
Party”) promptly after such Indemnified Party has actual knowledge of any claim
as to which indemnity may be sought. If the Indemnifying Party provides a
written notice to the Indemnified Party within fifteen (15) days after its
receipt of notice of such claim that it will indemnify and hold the Indemnified
Parties harmless from all Losses related to such Third Party Claim, the
Indemnified Party shall permit the Indemnifying Party (at the expense of such
Indemnifying Party) to assume the defense of such Third Party Claim or any
litigation with a third party resulting therefrom; provided, however, that (i)
the counsel for the Indemnifying Party who shall conduct the defense of such
claim or litigation shall be subject to the approval of the Indemnified Party,
(ii) the Indemnified Party may participate in such defense at such Indemnified
Party’s expense, (iii) the failure by any Indemnified Party to give notice of a
Third Party Claim to the Indemnifying Party as provided herein shall not relieve
the Indemnifying Party of its indemnification obligation under this Agreement
except and only to the extent that, as a result of such failure to give notice,
the defense against such claim is materially impaired, and (iv) the fees and
expenses incurred by the Indemnified Party prior to the assumption of a Third
Party Claim hereunder by the Indemnifying Party shall be borne by the
Indemnifying Party. Except with the prior written consent of the Indemnified
Party, no Indemnifying Party, in the defense of any Third Party Claim, shall
consent to entry of any judgment or enter into any settlement that provides for
injunctive or other nonmonetary relief affecting the Indemnified Party or that
does not include as an unconditional term thereof the giving by each claimant or
plaintiff to such Indemnified Party of a general release from any and all
liability with respect to such Third Party Claim. Notwithstanding anything
herein to the contrary, the Indemnifying Party shall not be entitled to assume
control of the defense against a Third Party Claim if (1) the claim for
indemnification relates to or arises in connection with any criminal or quasi
criminal proceeding, action, indictment, allegation or investigation; (2) the
claim seeks an injunction, specific performance or any other equitable or
non-monetary relief against the Indemnified Party; (3) the Indemnified Party
reasonably believes an adverse determination with respect to the Third Party
Claim would be materially detrimental to or materially injure the Indemnified
Party’s reputation or future business prospects; (4) the Indemnified Party has
been advised by counsel that a reasonable likelihood exists of a conflict of
interest between the Indemnifying Party and the Indemnified Party; or (5) the
Indemnifying Party fails to vigorously prosecute or defend such claim. If the
Indemnifying Party does not accept the defense of a Third Party Claim within
thirty (30) days after receipt of the written notice thereof from the
Indemnified Party described above, the Indemnified Party shall have the full
right to defend against any such claim or demand. In any event, the Indemnifying
Party and the Indemnified Party shall reasonably cooperate in the defense of any
Third Party Claim and the records of each shall be reasonably available to the
other with respect to such defense.

 

 

 

 35 

 

 

(b)       Non-Third Party Claims. With respect to any claim for indemnification
hereunder which does not involve a Third Party Claim, the Indemnified Party will
give the Indemnifying Party written notice of such claim. The Indemnifying Party
may acknowledge and agree by notice to the Indemnified Party in writing to
satisfy such claim within fifteen (15) days of receipt of notice of such claim
from the Indemnified Party. If the Indemnifying Party shall dispute such claim,
the Indemnifying Party shall provide written notice of such dispute to the
Indemnified Party within such fifteen (15) day period. If the Indemnifying Party
shall fail to provide written notice to the Indemnified Party within fifteen
(15) days of receipt of notice from the Indemnified Party that the Indemnifying
Party either acknowledges and agrees to pay such claim or disputes such claim,
the Indemnifying Party shall be deemed to have acknowledged and agreed to pay
such claim in full and to have waived any right to dispute such claim.

 

Section 7.4. Expiration of Representations and Warranties. All representations
and warranties contained in this Agreement shall survive the Closing until the
date which is twelve (12) months after the Closing Date; provided, however, that
the representations and warranties stated herein in Articles II and IV and
Sections 3.1 and 3.3 shall survive indefinitely. All indemnification obligations
shall survive the Closing indefinitely. Notwithstanding the foregoing, all
claims (and matters relating thereto) made in writing prior to the expiration of
the applicable survival period shall not thereafter be barred by the expiration
of such survival period and shall survive until finally resolved.

 

Section 7.5. Indemnification Payments to Purchaser Indemnitees; Right of
Set-Off.

 

(a)       Any indemnification to which Purchaser Indemnitees are entitled under
this Agreement as a consequence of any Losses they may suffer shall be made in
immediately available funds by wire transfer to a bank account to be designated
by Purchaser. In the event that any Purchaser Indemnitee seeks to recover
against any Seller for any Loss, liability or other obligation pursuant to this
Agreement or otherwise in connection with this Agreement, and does not receive
payment in cash from such Seller within 15 days of the demand in writing
therefor, Purchaser or such Purchaser Indemnitee shall have the right to recover
such amount by set-off or cancellation against: (i) any amount payable by
Purchaser or any Affiliate to such Seller under the Employment Agreement; (ii)
any amount payable by Purchaser or any Affiliate to such Seller with regard to
any other obligation owed to such Seller; and/or (iii) the Series F Preferred
held by such Seller. For purposes of any set-off against or cancellation of the
Series F Preferred, (x) the number of shares of Series F Preferred to be
transferred to Purchaser or such Purchaser Indemnitee by the applicable Seller
and cancelled in satisfaction of such Loss, liability or other obligation shall
be determined by dividing the aggregate amount of such Loss, liability or other
obligation by $1.95, as adjusted for any splits, equity dividends or similar
transactions; and (y) the applicable Sellers shall cooperate as requested to
transfer the applicable portion of such securities to Purchaser or such other
applicable Purchaser Indemnitee for cancellation.

 

 

 

 36 

 

 

(b)       The indemnification liability of any Seller under this Article VII
shall be limited to an amount of funds equal to the number of shares of Series F
Preferred issued to such Seller at Closing multiplied by $1.95; provided, that,
such limitation shall not apply in the case of intentional breach, intentional
misrepresentation or fraud.

 

Section 7.6. Treatment of Indemnification Payments. All indemnification payments
made under this Agreement shall be treated by the Parties as an adjustment to
the Transaction Consideration to the extent permitted by applicable Law.

 

Section 7.7. Right to Indemnification Not Affected by Knowledge or Waiver. The
right to indemnification, payment of Losses or other remedy based upon breach of
representations, warranties, covenants, agreements or obligations will not be
affected by any investigation conducted with respect to, or knowledge acquired
(or capable of being acquired) at any time, whether before or after the Closing
Date, with respect to the accuracy or inaccuracy of or compliance with any such
representation, warranty, covenant, agreement or obligation. The waiver of any
condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant, agreement or obligation, will
not affect the right to indemnification, payment of Losses or other remedy based
on such representations, warranties, covenants, agreements and obligations.

 

ARTICLE VIII
TERMINATION

 

Section 8.1. Termination of Agreement. Certain of the Parties may terminate this
Agreement as provided below:

 

(a)       Purchaser, Rennova and the Sellers may terminate this Agreement by
mutual written consent at any time prior to the Closing;

 

(b)       Purchaser or Rennova may terminate this Agreement (so long as
Purchaser or Rennova is not in material breach of any of its representations,
warranties, covenants or agreements contained in this Agreement) by giving
written notice to the Sellers at any time prior to the Closing (i) in the event
that any Seller or the Company has breached any representation, warranty,
covenant or agreement contained in this Agreement, which breach would cause the
failure of any condition set forth in this Agreement and Purchaser or Rennova
has notified in writing the Sellers of the breach, and such breach has continued
without cure for a period of ten (10) days after the notice of breach, (ii) in
the event that any Seller, or the Company has materially breached any covenant
contained in this Agreement and Purchaser or Rennova has notified in writing the
Sellers of the breach, and such breach has continued without cure for a period
of ten (10) days after the notice of breach or (iii) if the Closing shall not
have occurred on or before the Termination Date, by reason of the failure of any
condition precedent to have occurred;

 

 

 

 37 

 

 

(c)       In the event that the transaction as proposed is not completed solely
upon the decision of Genomas or its shareholders and Genomas or its shareholders
enter into another agreement with any other party within 12 months that leads to
a Joint Venture of any kind or the purchase and sale of Genomas in any form then
Genomas will pay Rennova a penalty of $1,000,000; and

 

(d)       In the event this Agreement is terminated, the Loan shall become due
and payable as of the Termination Date. To secure the prompt payment of the
Loan, the Company grants to Rennova a continuing Lien upon all the assets of the
Company whether now owned or existing or hereafter created, acquired, or arising
and wherever located including all proceeds thereof. The Company authorizes the
filing of such financing statements as are required to perfect the Lien.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.1. Certain Definitions.

 

(a)       For purposes of this Agreement, the following terms shall have the
meanings specified in this Agreement:

 

“Acquisition Transaction” means any transaction involving: (i) the sale,
license, disposition or acquisition of all or a substantial portion of the
assets of the Company; (ii) the issuance, disposition or acquisition of (A) any
stock or other equity security of the Company, (B) any option, call, warrant or
right (whether or not immediately exercisable) to acquire any stock or other
equity security of the Company, or (C) any security, instrument or obligation
that is or may become convertible into or exchangeable for any stock or other
equity security of the Company; or (iii) any merger, consolidation, share
exchange, business combination, reorganization, recapitalization or similar
transaction involving the Company.

 

“Books and Records” means all books and records of the Company, including files,
manuals, price lists, mailing lists, distributor lists, customer lists, sales
and promotional materials, purchasing materials, documents evidencing intangible
rights or obligations, personnel records, accounting records and litigation
files (regardless of the media in which stored).

 

“Business” means the business of the Company as conducted or proposed to be
conducted as of the date hereof, including all activities involving the
development, marketing and use of Phyzio Type Systems for DNA-guided management
and prescription of drugs used to treat mental illness, pain, heart disease and
diabetes and pharmacogentic testing and consulting.

 

 

 

 38 

 

 

“Business Day” means any day of the year on which national banking institutions
in the City of New York are open to the public for conducting business and are
not required or authorized to close.

 

“Change of Contract Payments” means any and all (i) bonuses or similar payments
payable as a result of the transactions contemplated hereby, and (iii) amounts
payable to obtain any necessary consents or approvals.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Company Material Adverse Change” or “Company Material Adverse Effect” means a
Material Adverse Change or a Material Adverse Effect with respect to the
Company.

 

“Consent” means any consent, approval, authorization, waiver, permit, grant,
franchise, concession, agreement, license, exemption or order of, registration,
certificate, declaration or filing with, or report or notice to, any Person,
including any Governmental Body.

 

“Contract” means any contract, agreement, indenture, note, bond, loan, mortgage,
license, instrument, lease, understanding, commitment or other arrangement or
agreement, whether written or oral.

 

“Documentation” means printed, visual or electronic materials, reports, white
papers, documentation, specifications, designs, flow charts, code listings,
instructions, user manuals, frequently asked questions, release notes, recall
notices, error logs, diagnostic reports, marketing materials, packaging,
labeling, service manuals and other information describing the use, operation,
installation, configuration, features, functionality, pricing, marketing or
correction of a product, whether or not provided to end users.

 

“Employment Agreement” means an employment agreement in form and substance
satisfactory to the Purchaser to be entered into by the Company and Gualberto
Ruaño on the Closing Date.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Governing Documents” means, with respect to any particular entity: (i) if a
corporation, the articles or certificate of incorporation and the bylaws; (ii)
if a general partnership, the partnership agreement and any statement of
partnership; (iii) if a limited partnership, the limited partnership agreement
and the certificate of limited partnership; (iv) if a limited liability company,
the articles of organization and operating agreement; (v) if another type of
Person, any other charter or similar document adopted or filed in connection
with the creation, formation or organization of the Person; (vi) all equity
holders’ agreements, voting agreements, voting trust agreements, joint venture
agreements, registration rights agreements or other agreements or documents
relating to the organization, management or operation of any Person or relating
to the rights, duties and obligations of the equityholders of any Person; and
(vii) any amendment or supplement to any of the foregoing.

 

 

 

 39 

 

 

“Governmental Body” means any government or governmental or regulatory authority
or body thereof, or political subdivision thereof, whether federal, state, local
or foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private) or tribunal of competent jurisdiction.

 

“Indebtedness” means, with respect to the Company at any applicable time of
determination, without duplication: (i) all obligations for borrowed money; (ii)
all obligations evidenced by bonds, debentures, notes or other similar
instruments or debt securities; (iii) all obligations under swaps, hedges or
similar instruments; (iv) all obligations in respect of letters of credit or
bankers’ acceptances; (v) all obligations, contingent or otherwise, arising from
deferred compensation arrangements, severance or bonus plans or arrangements,
Employee Benefit Plans, employment agreements or similar arrangements payable as
a result of the consummation of the transactions contemplated hereby (regardless
of whether any additional event, in addition to the consummation of the
transactions contemplated hereby, is required to give rise to such obligations);
(vi) all obligations secured by a Lien; (vii) all guaranties in connection with
any of the foregoing; (viii) all obligations recorded or required to be recorded
as capital leases in accordance with GAAP as of the date of determination of
such Indebtedness; (ix) all obligations for the deferred purchase price of
property or services or the acquisition of a business or portion thereof,
whether contingent or otherwise, as obligor or otherwise, at the maximum amount
payable in respect thereof, regardless of whether such amount is contingent on
future performance; (x) all obligations created or arising under any conditional
sale or other title retention agreement with respect to acquired property; (xi)
all deferred rent obligations; (xii) all obligations arising from cash or book
overdrafts; (xiii) all liabilities classified as non-current liabilities in
accordance with GAAP as of the date of determination of such Indebtedness (other
than any “deferred revenue” incurred in the ordinary course of business); (xiv)
all checks in transit; and (xv) all accrued interest, prepayment premiums, fees,
penalties, expenses or other amounts payable in respect of any of the foregoing.

 

“Intellectual Property” means: (i) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof; (ii) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations and renewals in connection
therewith; (iii) all copyrightable works, all copyrights, and all applications,
registrations and renewals in connection therewith; (iv) all trade secrets and
confidential information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals);
(v) all computer software (including data and related documentation); (vi) all
other proprietary rights; and (vii) all copies and tangible embodiments thereof
(in whatever form or medium).

 

“Internal Systems” means the Software and Documentation and the computer,
communications and network systems (both desktop and enterprise-wide),
equipment, materials and test apparatus used by the Company in the Business or
to develop, manufacture, assemble, provide, distribute, support, maintain or
test the Customer Offerings, whether located on the premises of the Company or
hosted at a third party site.

 

 

 

 40 

 

 

“IRS” means the United States Internal Revenue Service.

 

“Knowledge” or words of similar effect, regardless of case, means, with respect
to Sellers, the knowledge of (i) each Seller, and (ii) each officer and director
of the Company. Each of the foregoing Persons will be deemed to have knowledge
of a particular fact or other matter if: (A) such Person is actually aware of
such fact or matter; (B) a prudent individual could be expected to discover or
otherwise become aware of such fact or matter after due inquiry, or (C) a
similarly situated Person could reasonably be expected to have knowledge of such
fact or matter.

 

“Law” means any federal, state, local or foreign law (including common law),
statute, code, ordinance, rule, regulation or other requirement or rule of law
of any Governmental Body.

 

“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private), claims, hearings, investigations,
charges, complaints, demands or governmental proceedings.

 

“Liability” means any liability, obligation or commitment of any nature
whatsoever (whether known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, matured or
unmatured, or due or to become due, or otherwise), including any liability for
Taxes.

 

“Lien” means any lien (including any Tax lien), pledge, mortgage, deed of trust,
security interest, claim, demand, lease, charge, option, warrant, call, right of
first refusal, easement, servitude, transfer restriction or any other
encumbrance, restriction or limitation whatsoever.

 

“Material Adverse Effect” or “Material Adverse Change” with respect to a Person
means any event, occurrence, fact, condition, change or effect that is, or could
reasonably be expected to become, individually or in the aggregate, materially
adverse to the business, properties, results of operations, prospects or
condition (financial or otherwise) of such Person or to the ability of such
Person to consummate timely the transactions contemplated hereby other than
changes in the following: (i) general market, economic or political conditions;
(ii) GAAP or statutory accounting principles; and (iii) acts of terrorism or war
(whether or not declared), except, in each case, to the extent such changes
cause a disproportionate and negative effect on or change to such Person as
compared to the industry in which such Person operate as a whole.

 

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award.

 

“Permit” means any approval, consent, license, certificate, accreditation,
permit, waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to Law.

 

“Permitted Liens” means (i) liens for real estate Taxes not yet due and payable
or being contested in good faith by appropriate procedures as disclosed herein
and for which there are adequate accruals or reserves on the Balance Sheet, and
(ii) liens arising under equipment leases with third parties which were entered
into in the ordinary course of business consistent with past practices which are
not, individually or in the aggregate, material to the Business or the assets of
the Company.

 

 

 

 41 

 

 

“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
Governmental Body or other entity.

 

“Proprietary Software Products” means all versions (whether or not released) of
the object code, source code and scripts and any software or firmware, prebuilt
solutions, or scripts conceived, created, reduced to practice, developed or
under development by or on behalf of the Company, together with all
Documentation related thereto.

 

“Release” means any actual or threatened release, spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, migration or
leaching into the indoor or outdoor environment, or into or out of any property.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller Transaction Expenses” means any and all legal, accounting, consulting,
investment advisory, brokers and other fees, costs and expenses of Sellers or
the Company relating to the transaction contemplated hereby.

 

“Software” means computer software code, applications, utilities, development
tools, diagnostics, databases and embedded systems, whether in source code,
interpreted code and/or object code form.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association, trust or other form of legal entity of which (i) more than fifty
percent (50%) of the voting power of the outstanding voting securities are
directly or indirectly owned by such Person or (ii) such Person or any
Subsidiary of such Person is a general partner (excluding partnerships in which
such party or any Subsidiary of such Person does not have a majority of the
voting interests in such partnership).

 

“Tax” or “Taxes” means any federal, state, provincial, local or foreign income,
alternative minimum, accumulated earnings, personal holding company, franchise,
capital stock, net worth, capital, profits, windfall profits, gross receipts,
value added, sales, use, goods and services, excise, customs duties, transfer,
conveyance, mortgage, registration, stamp, documentary, recording, premium,
severance, environmental (including taxes under Section 59A of the Code or any
analogous or similar provision of any state, local or foreign Law or
regulation), real property, personal property, ad valorem, intangibles,
unclaimed property, rent, occupancy, license, occupational, employment,
unemployment insurance, social security, disability, workers’ compensation,
payroll, health care, escheat, unclaimed property, withholding, estimated or
other similar tax, duty or other governmental charge or assessment or
deficiencies thereof, and including any interest, penalties or additions to tax
attributable to the foregoing. The terms “Tax” and “Taxes” also include
obligations to pay Taxes of any other Person, pursuant to any contract, law,
regulation or otherwise.

 

 

 

 42 

 

 

“Tax Return” means any return, report, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Transaction Documents” means, with respect to any Person, this Agreement
together with any other agreements, instruments, certificates and documents
executed by such Person in connection herewith or therewith or in connection
with the transactions contemplated hereby or thereby.

 

“Treasury Regulations” means the regulations promulgated under the Code,
including temporary and proposed regulations.

 

“WARN” means the Worker Adjustment and Retraining Notification Act, as amended.

 

Section 9.2. Expenses. Except as otherwise provided in this Agreement, each of
the Parties shall bear its own fees, costs and expenses (including legal,
accounting, consulting and investment advisory fees and expenses) incurred in
connection with this Agreement and the transactions contemplated hereby.

 

Section 9.3. Governing Law; Jurisdiction; Venue. This Agreement shall be
governed by and construed in accordance with the internal laws of the state of
Florida without giving effect to any choice or conflict of law provision or rule
(whether of the state of Florida or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the state of Florida.
Each of the Parties submits to the exclusive jurisdiction of any state or
federal court within Palm Beach County in the state of Florida in any action or
proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of the action or proceeding shall be exclusively heard and
determined in any such court. The Parties hereby irrevocably waive, to the
fullest extent permitted by applicable Law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court.
Each of the Parties waives any defense of inconvenient forum to the maintenance
of any action or proceeding so brought.

 

Section 9.4. Entire Agreement; Amendments and Waivers. This Agreement (including
the schedules and exhibits hereto) represents the entire understanding and
agreement among the Parties with respect to the subject matter hereof and can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to this Agreement signed by
Purchaser or Rennova, in the case of an amendment, supplement, modification or
waiver sought to be enforced against Purchaser or Rennova, or the Sellers, in
the case of an amendment, supplement, modification or waiver sought to be
enforced against Sellers. The waiver by any Party of a breach of any provision
of this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. No
failure on the part of any Party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such Party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by Law.

 

 

 

 43 

 

 

Section 9.5. Section Headings. The section headings of this Agreement are for
reference purposes only and are to be given no effect in the construction or
interpretation of this Agreement.

 

Section 9.6. Notices. All notices and other communications under this Agreement
shall be in writing and shall be given by personal delivery, nationally
recognized overnight courier or certified mail at the following addresses (or to
such other address as a Party may have specified by notice given to the other
Party pursuant to this provision):

 

If to the Company or the Sellers:  

Gualberto Ruano, M.D., Ph.D.

67 Jefferson Street

Hartford, Connecticut 06106

      If to Purchaser or Rennova, to:  

Victoria Nemerson, Esq.

General Counsel

Medytox Solutions, Inc.

400 S. Australian Avenue

West Palm Beach, Florida 33401

      With a copy (which shall not constitute notice) to:  

J. Thomas Cookson, Esq.

Akerman LLP

Three Brickell City Centre

98 Southeast Seventh Street

Miami, Florida 33131

 

Any such notice or communication shall be deemed to have been received (i) when
delivered, if personally delivered, (ii) on the next Business Day after
dispatch, if sent postage pre-paid by nationally recognized, overnight courier
guaranteeing next Business Day delivery, and (iii) on the fifth (5th) Business
Day following the date on which the piece of mail containing such communication
is posted, if sent by certified mail, postage prepaid, return receipt requested.

 

Section 9.7. Severability. If any provision of this Agreement is invalid,
illegal or unenforceable, the balance of this Agreement shall remain in effect.
The Parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible.

 

Section 9.8. Binding Effect; Assignment; Third-Party Beneficiaries. This
Agreement shall be binding upon and shall inure to the benefit of the Parties
and their respective successors and permitted assigns; provided, however, that
no Party may assign its rights and/or obligations hereunder without the consent
of the other Parties. Notwithstanding the foregoing, Purchaser may assign its
rights and obligations pursuant to this Agreement, in whole or in part, in
connection with any disposition or transfer of all or any portion of Purchaser,
the Company or their respective businesses in any form of transaction without
the consent of any of the other Parties. In addition, Purchaser may assign any
or all of its rights pursuant to this Agreement to any lender to Purchaser,
Rennova or the Company as collateral security without the consent of any of the
other Parties. No assignment by Purchaser, without the consent of the other
Parties, shall relieve the Purchaser of any of its obligations under this
Agreement. Except as provided in this Agreement with respect to Persons entitled
to indemnification thereunder, nothing in this Agreement shall create or be
deemed to create any third party beneficiary rights in any Person.

 

 

 

 44 

 

 

Section 9.9. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile, portable
document format or other electronic means shall be effective as delivery of a
manually executed counterpart to this Agreement.

 

Section 9.10. Remedies Cumulative. Except as otherwise provided herein, no
remedy herein conferred upon a Party hereto is intended to be exclusive of any
other remedy. No single or partial exercise by a Party hereto of any right,
power or remedy hereunder shall preclude any other or further exercise thereof.
Purchaser, Rennova or any of their Affiliates may, at their election, set-off
against any amounts due to any Seller or any of their respective Affiliates, any
Losses or other amounts for which such Seller (or any Affiliate thereof) may be
responsible to pay to Purchaser, Rennova or any of their Affiliates.

 

Section 9.11. Schedules. The schedules referred to herein are attached hereto
and incorporated herein by this reference. The schedules delivered by Sellers to
Purchaser and Rennova in connection with the execution of this Agreement shall
be arranged to correspond to the specific sections and subsections of this
Agreement. If any Party hereto has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty, or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the Party has not
breached will not detract from or mitigate the fact that the Party is in breach
of the first representation, warranty or covenant.

 

Section 9.12. Interpretation. When a reference is made in this Agreement to an
article, section, paragraph, clause, schedule, such reference shall be deemed to
be to this Agreement unless otherwise indicated. The text of all schedules is
incorporated herein by reference. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” As used herein, words in the singular will be
held to include the plural and vice versa (unless the context otherwise
requires), words of one gender shall be held to include the other gender (or the
neuter) as the context requires, and the terms “hereof”, “herein”, and
“herewith” and words of similar import will, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement.

 

Section 9.13. Arm’s Length Negotiations. Each Party herein expressly represents
and warrants to all other Parties hereto that (a) said Party has had the
opportunity to seek and has obtained the advice of its own legal, tax and
business advisors before executing this Agreement; and (b) this Agreement is the
result of arm’s length negotiations conducted by and among the Parties and their
respective counsel.

 

Section 9.14. Construction. The Parties agree and acknowledge that they have
jointly participated in the negotiation and drafting of this Agreement. In the
event of an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumptions or burdens of proof shall arise favoring any Party by virtue of the
authorship of any of the provisions of this Agreement. Any reference to any
federal, state, local, or foreign statute or Law shall be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise.

 

 

 

 45 

 

 

Section 9.15. Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed by Sellers in
accordance with the specific terms hereof or were otherwise breached by Sellers.
It is accordingly agreed that Purchaser shall be entitled, without posting a
bond or similar indemnity, to an injunction or other equitable relief to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms. Each Seller agrees that he or it will not oppose the granting of an
injunction, specific performance and other equitable relief when expressly
available pursuant to the terms of this Agreement on the basis that Purchaser
has an adequate remedy at law or an award of specific performance is not an
appropriate remedy for any reason at law or equity. Notwithstanding anything to
the contrary in this Agreement, the Parties agree that the Company and Sellers
shall not be entitled to an injunction, specific performance or other equitable
relief to prevent breaches of this Agreement or to enforce specifically the
terms hereof.

 

Section 9.16. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Section 9.17. Time of Essence. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.

 

 

 

 

 

 



 46 

 

 

 



IN WITNESS WHEREOF, this Stock Purchase Agreement has been executed by or on
behalf of each of the Parties as of the day first written above.

 

 

 

PURCHASER:

 

MEDYTOX DIAGNOSTICS, INC.


By: /s/ Seamus Lagan

Name: Seamus Lagan
Title: Chief Executive Officer

 

     

RENNOVA:

 

RENNOVA HEALTH, INC.


By: /s/ Seamus Lagan

Name: Seamus Lagan
Title: Chief Executive Officer and President

 

     

COMPANY:

 

GENOMAS, INC.


By: /s/ Gualberto Ruaño, M.D.

Name: Gualberto Ruaño, M.D
Title: President and CEO

 

     

SELLERS:

 

PHENOMAS LLC

 

 

By: /s/ Gualberto Ruaño, M.D.

Name: Gualberto Ruaño, M.D
Title: Manager

 

/s/ Robert Patricelli

Robert Patricelli

 

 

 47 

 

 

 

 

 

LES INVESTMENTS LLC

 

 

By: /s/ David M. Roth

Name: David M. Roth
Title: Manager

 

/s/ William Popik

William Popik, M.D.

 

     

THE ROGOSIN INSTITUTE

 

 

By: /s/ Bruce Gordon

Name: Bruce Gordon
Title: Chief Operating Officer

 

/s/ Henry Zachs

Henry Zachs

 

/s/ Gualberto Ruaño, M.D

Gualberto Ruaño, M.D.

 

/s/ Andreas Windemuth

Andreas Windemuth

 

   

 



 

 



 48 

 



 



SCHEDULE A
Creditor & Lender Report

Creditor and Lender Report as of 7/31/2016                     Accounts Payable
          Arbot Software 8,880.00         Cantor Colburn LLP 2,000.00        
Wiggin Dana LLP 37,996.80         Technology Park 45,000.00         Genmark
Diagnostics 8,224.00         Hartford Hospital Rent 16,265.70         Phenomas
LLC 200,000.00         C-3 Ventures LLC 20,000.00         Total Accounts Payable
338,366.50                     Other Current Liabilities (1)           AMEX-Blue
Credit Card 37,778.00         BOA Credit Card 25,031.00         UBS Credit Card
20,770.00         Deferred RNVA Revenue 255,800.00         Closing Costs (Est.)
50,000.00         Wells Fargo LOC 96,110.00         Total Other Liabilities
485,489.00                     Total Current Liability + Payables 823,855.50    
                            Loans           Loan - Web Bank (factoring) (2)
176,847.00         Notes Payable - CT DECD 2012 (3) 134,118.00                  
  Total Loans 310,965.00                                 Notes           (1)
There is a disputed payable with Hartford Hospital for a research   contract:
$94,337.43.  Settlement at an amount below is anticipated.   (2) Payable over an
estimated 2.4 year period at $426.14 per workday.   (3) Payable over a period of
69 months at $2,105.20 per month.                  



 

 



 Schedule A-1 

 

 



SCHEDULE B(i)
Financial Statements

Condensed Balance Sheet for 7-Month Period 1/1/16 – 7/31/16

Genomas, Inc. Condensed Balance Sheet UNAUDITED   Jul, 31   Dec, 31   2016  
2015 ASSETS       Cash 29,170   140,556 Accounts receivable 68,969   217,444 Lab
supplies 16,380   26,380    Total Current Assets 114,519   384,380 Net Fixed
Assets 21,415   21,502 Deferred Patent/Trademark Expense 201,704   206,825 TOTAL
ASSETS 337,638   612,707         Accounts Payable 324,672   420,831 Accrued
Legal Fees 37,997   38,012 Accrued Payroll     6,846      2,774 Accrued
Operating Expense   95,745         161,990 Deferred Revenue   20,000  
        20,000 Business Line of Credit   96,124           96,997 Loan –
Factoring     176,847        - LOC - Business Partner     255,800  
      100,000 Notes Payable (Includes Accrued Interest) 1,471,630   1,454,317
      Total Current Liabilities 2,485,661   2,294,921 Long-term Liabilities:    
      DECD Equipment Financing       -      60,125     DECD Express Loan 134,118
  148,217    Total Liabilities 2,619,779   2,503,263    Equity      
      Retained Earnings (7,100,979)   (6,621,904)       Shareholders’ Equity
5,210,423   5,210,423       Net Income (391,585)   (479,075)    Total Equity
(2,282,141)   (1,890,556) TOTAL LIABILITIES AND EQUITY 337,638   612,707

 

 

 

 Schedule B-1 

 

SCHEDULE B(ii)
Financial Statements

 

Genomas, Inc. Condensed Income Statement UNAUDITED   7 months ended     7/31/16
7/31/15   Revenues:        Total Revenue 147,343 714,516    Total COGS & Selling
Exp. (346,812) (141,949)       LPH PhyzioType Revenues 97,074 617,066       Cost
of Goods Sold (271,223) (507,527)            Gross Margin (174,149) 109,539  
         % of Revenue -179.4% 17.8%       Sales & Marketing 37,773 170,186  
         LPH Profit Contribution (211,922) (60,647)      Grants & Contracts
Revenue 50,269 97,450      Grants & Contracts Exp. (37,816) (89,549)  
        G&C Profit Contribution 12,453 7,901   Expenses:         Admin. &
General 141,822 179,777   Total Operating Expense 141,822 179,777   EBITDA
(341,291) (232,523)     Depreciation & Amortization 5,208 5,243   EBIT (346,499)
(237,766)    Other Income 50,000      Other Expenses (95,086) (81,168)   Pretax
Income (391,585) (318,934)     Income Taxes       Net Income (391,585) (318,934)
 

 

 

 

 Schedule B-2 

 

SCHEDULE B(iii)
Financial Statements

 

Genomas, Inc. Condensed Statement of Cash Flows UNAUDITED   7 Mo. To   OPERATING
ACTIVITIES 7/31/16   Net Income (391,585)   Adjustments to Reconcile Net Income
to Net Cash:           Depreciation and Amortization 5,208   Changes in Assets
and Liabilities:           Accounts Receivable       148,475         Prepaid Lab
Supplies         10,000         Accounts Payable        (96,159)         Accrued
Expense   (44,875.00)         Deferred Revenue            -      Net cash
provided by operating activities (368,936)   INVESTING ACTIVITIES    
      Purchases of Property & Equipment                 -      Net cash provided
by investing activities                 -      FINANCING ACTIVITIES    
      LOC Wells Fargo (873)         LOC - Business Partner 155,800         Loan
Factoring 176,847         DECD Equipment Financing (60,125)         DECD Express
Loan (14,099)   Net cash provided by financing activities 257,550   Net cash
increase for period (111,386)   Cash at Beginning of Period 140,556   Cash at
end of period 29,170  

 

 

 



 



 Schedule B-3 

 

 



SCHEDULE C
Accounts Receivable and Notes Receivable

 

 

 

 

 

 

 

 

 

 

 



 



 Schedule C-1 

 

 

 



SCHEDULE D
Sellers and Shares

Sellers: Resident of: Phenomas LLC Connecticut Robert Patricelli Connecticut LES
Investments LLC Florida William Popik, M.D. Connecticut The Rogosin Institute
New York Henry Zachs Connecticut Gualberto Ruaño, M.D. Connecticut Andreas
Windemuth Massachusetts

 

Genomas, Inc. Fully Diluted Shares Outstanding as of September ___,
2016   CONFIDENTIAL               Shares Outstanding     Series and Price per
Share       $1.00 $1.45 $1.59       Series A Series B Series C   Shareholder
Common Preferred Preferred Preferred Total Name Shares  Shares (1)  Shares (1)
Shares (1)   Preferred           Phenomas LLC (2)   349,999   1,572,327
1,922,326 Rennova Health (3)   500,001 345,000   845,001 Robert Patricelli  
350,000     350,000 LES Investments LLC (4)   350,000 68,965   418,965 William
Popik, M.D.     137,931   137,931 The Rogosin Institute     68,965   68,965
Henry Zachs     68,965   68,965 Common           Gualberto Ruaño, M.D. 1,742,300
      1,742,300 Phenomas LLC (2) 69,242       69,242 Andreas Windemuth 128,208  
    128,208 Totals (5, 6) 1,939,750 1,550,000 689,826 1,572,327 5,751,903      
      Notes           (1) Common Equivalents             (2) Dr. Gualberto Ruaño
is Manager of Phenomas LLC       (3) Rennova Health acquired Series A + B shares
formerly held by Hartford Healthcare   (4) Mr. David Roth is Manager of LES
Investments LLC       (5) Total Preferred Shares, Series A+B+C = 3,812,153      
(6) Series A+B shares = 2,239,826          

 

 

 

 



 Schedule D-1 

 



 



SCHEDULE E
Shares

Name of Seller Number of RNVA Shares of Series F Preferred to be Issued
Gualberto Ruano, M.D. 12,115 Phenomas LLC 1,525,897 Robert Patricelli 62,562 LES
Investments LLC 77,113 William Popik, M.D. 33,066 The Rogosin Institute 16,417
Henry Zachs 16,417 Andreas Windemuth, Ph.D. 6,410

 

NOTE:

For the avoidance of doubt, the maximum number of common shares that can be
received upon conversion of 100% of the above shares of Series F Preferred is
897,436.

 

 

 



 Schedule E-1 

 



 

 



SCHEDULE F
Cash Requirement Schedule

 

[scf_image1.jpg]

 

 

 



 Schedule F-1 

 

 



SCHEDULE G
Genomas Intellectual Property

U.S. Patents

·U.S. Patent 7,747,392: Physiogenomic Method for Predicting Clinical Outcomes of
Treatment in Patients; Gualberto Ruaño, Andreas Windemuth, inventors

 

·U.S. Patent 8,012,718: Physiogenomic Method for Predicting Psychotropic Induced
Diabetes and Metabolic Syndromes I; Gualberto Ruaño, Andreas Windemuth, John W.
Goethe, inventors

 

·U.S. Patent 8,389,247: Physiogenomic Method for Predicting Psychotropic Induced
Diabetes and Metabolic Syndromes II; Gualberto Ruaño, Andreas Windemuth, John W.
Goethe, inventors

·U.S. Patent 8,476,012: Physiogenomic Method for Predicting Metabolic and
Cardiovascular Side Effects of Thiazolidinediones; Gualberto Ruaño, Andreas
Windemuth, Steven D. Hanks, inventors

 

U.S. Patent Applications

·Publication US 2007/0196841: Physiogenomic Method for Predicting Response to
Diet; Gualberto Ruaño, Andreas Windemuth, Jeff S. Volek, inventors

 

·Publication US 2007/0202518: Physiogenomic Method for Predicting Statin Injury
to Muscle and Muscle Side Effects; Gualberto Ruaño, Alan Wu, Paul D. Thompson,
inventors

 

·Publication US 2008/0070247: Physiogenomic Method for Predicting Effects of
Exercise; Gualberto Ruaño, Andreas Windemuth, Paul D. Thompson, inventors

 

·Publication US 2011/0098186: Physiogenomic Method for Predicting Antidepressant
and Anxiolytic Drug Metabolic Risk; Gualberto Ruaño, David V. Villagra, Mohan
Kocherla, Andreas Windemuth, John W. Goethe, inventors

 

Copyright

·U.S. Copyright Registration Number VA 1-797-692: Personalized Health Portal;
Gualberto Ruaño, author

 

Trademarks

·U.S. Trademark Registration Number 3155560: Genomas G logo; Gualberto Ruaño,
author

 

·U.S. Trademark Registration Number 3155607: Genomas; Gualberto Ruaño, author

 

·U.S. Trademark Registration Number 3877338: PhyzioType; Gualberto Ruaño

 



 

 



 Schedule G-1 

 



 



SCHEDULE H
Leased Property

 

The current lease held by Genomas, Inc., is by and among Genomas, Inc., and
Hartford HealthCare Corporation with the demised premises being 2,565 square
feet in what is known as The East Building located at 67 Jefferson Street,
Hartford, Connecticut, 06106. Existing lease shall terminate upon the closing of
this Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 Schedule H-1 

 

 



SCHEDULE I
NIH Funding

 

Grant # Grant Name Dates Total Awarded R43 MH73291-01 Gene Markers:
Antipsychotic Induced Metabolic Syndrome 2/01/2005-9/30/2005 $107,000.00 R43
MH73291-02 DNA Diagnostics for Minimizing Metabolic Side Effects of
Antipsychotics 8/01/2007-7/31/2010 $1,507,600.00 R44 GM085201-01 DNA Diagnostic
System for Statin Safety and Efficacy 1/01/2008-6/30/2008 $139,300.00 R44
GM085201-02 DNA Diagnostic System for Statin Safety and Efficacy
7/01/2008-6/30/2010 $1,384,200.00 R44 GM085201-03 System for DNA-Guided
Personalization of Statin Therapy 5/01/2011-4/30/2014 $1,439,300.00 R43
MH075481-01 Physiogenomic Arrays for Clinical Neuropsychiatry
9/01/2005-8/31/2007 $400,000.00 R43 MH075481-03A2 MRI DNA Biomarkers for
Neuropsychiatric Disease 9/02/2009 -8/31/2013 $1,349,950.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 Schedule I-1 

 

 

SCHEDULE J
Insurance Coverage

 

Policy Effective Dates Carrier Insured Change in Control           Professional
Liability 10.18.2015 - 10.18.2016 Evanston

Genomas, Inc.

Gualberto Ruano, MD

Post-closing -we have 30 days to notify the carrier of the sale and our intent
with the policy.

Will the acquiring company provide coverage?

BOP 7.9.2015 - 7.9.16 The Hartford Genomas, Inc.

Post-closing, we will notify the carrier of coverage status.

Will the acquiring company provide coverage?

D&O 6.1.2015 – 7.25.16 National Casualty Genomas, Inc. Carrier is aware of
closing and extended the policy. Post-closing there is no coverage. We will have
30 days to purchase tail for prior acts. WC 9.2.2012 – 9.12.2016 The Hartford
Genomas, Inc.

Post-closing, we will have to notify carrier of transaction. The WC will need to
be under the tax ID of where EE’s are being paid.

Will the acquiring company provide coverage?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 Schedule J-1 

 

 



SCHEDULE K
Brokerage Agreement

 

[image_001.jpg]

www.technologypark.com
220 Davidson Avenue, Somerset, NJ 08873
Tel: +1-732-390-7435; Fax: +1-718-304-1177
Email: contact@technologypark.com

 

 

June 28, 2016

 

Gualberto Ruaño, M.D., Ph.D.
Genomas, Inc.
67 Jefferson Street
Hartford, CT 06106

 

Dear Dr. Ruaño:

 

As per our phone conversation today, I am writing this to confirm that we will
accept $45,000 as our total advisory fees for helping Genomas find a buyer. This
fee will be payable at closing when Genomas completes its sale transaction with
Rennova Health, Inc.

 

Payment of this $45,000 will free Genomas from any future financial obligations
to TechnologyPark.com.

 

We wish Genomas and Rennova all the best in the future.

Best regards,

 

[image_002.jpg]

Yatin B. Thakore, Ph. D., CBI
Managing Partner
TechnologyPark.com

 

 

 

 



 Schedule K-1 

 

 



SCHEDULE L
Licenses & Permits

 

Credentials of Genomas

 

The Laboratory of Personalized Health (LPH) is a Division of Genomas, Inc.
Genomas is a biomedical company advancing DNA-Guided medicine with revolutionary
PhyzioType™ systems for personalized health.

 

The LPH is a fully certified and licensed high-complexity DNA testing center and
clinical laboratory.

 

Certified:
Centers for Medicare & Medicaid Services, U.S. Department of Health and Human
Services.
CLIA (Clinical Laboratory Improvement Amendments) Laboratory Certificate
CLIA ID # 07D1036625
Expiration Date: July 10, 2017
National Provider Identifier (NPI) # 1336325497

 

Licensed:
Connecticut Department of Public Health
License # CL-0644
Expiration Date: June 30, 2017

New York Department of Health
Permanent Facility Identifier 8648
Expiration Date: June 30, 2017

California Department of Public Health
Lab ID # COS 00800405
Expiration Date: January 31, 2017

Florida Agency for Health Care Administration
License # 800027771
Expiration Date: August 10, 2017
Rhode Island Department of Health
License # LCO-0059
Expiration Date: December 31, 2017

 

 

 



 Schedule L-1 

 

 



Schedule M

List of Existing Contracts and Agreements

Genomas Inc. (August 31, 2016)

 

1.Employment contracts

a.Gualberto Ruaño, M.D., Ph.D.

b.Mohan Kocherla

c.Kelly Santana

d.James Graydon

e.Michael Acosta

 

2.Contracts with independent contractors

a.Professional Services Agreement with Robert Scherrer

b.Consulting Service Agreement with Arbot Software LLC

c.Service Contract with Comprehensive Business Solutions

d.Consulting Agreement with Conatus Consulting LLC

 

3.Grant Awards and Contracts

a.Consortium Award for Agency for Health Research & Quality (AHRQ) grant to
Hartford Hospital

b.Grant award from Hartford Hospital Auxiliary for MEDtuning cards in Primary
Care clinic

 

4.Services to State agencies

a.Payments from Invoices to CT Department of Mental Health and Addiction
Services (DMHAS)

 

5.Contracts with Distributors

a.Distributor Agreement with Empire Island Corporation

b.Distributor Agreement with Healthy Chemist Corporation

c.Reference Laboratory Service Agreement with GENETWORx LLC

d.Distributor Agreement with MediPro Direct Inc.

 

6.Contracts with Laboratories

a.Laboratory Service Agreement with Clinical laboratory Partners

b.Laboratory Service Agreement with HRP (Hato Rey Pathology) Labs

c.Laboratory Service Agreement with Medytox Diagnostics Inc.

d.Contract Research and License Agreement with AutoGenomics Inc.

e.Laboratory Subcontractor Services Agreement with PersonalizeDX Labs division,
AutoGenomics

 

7.Contracts with Lenders

a.American Express Blue credit card, Account # 3723 238020 11003

b.Bank of America credit card, Account # 4339 9318 0109 0200

c.Web Bank loan, Agreement # MBP 8495397, Account ID: 307075

d.Wells Fargo line of credit, Account # 5474 6488 0531 3915

e.Connecticut Dept. of Economic and Community Development (DECD), Loan #
20120642000012

 

 



 Schedule M-1 

 



 



SCHEDULE N
Bank Accounts; Powers of Attorney

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 Schedule N-1 

 

 





 

 

Schedule O

 

CERTIFICATE OF DESIGNATION

of

SERIES F CONVERTIBLE PREFERRED STOCK

of

RENNOVA HEALTH, INC.

(Pursuant to Section 151(g) of the

Delaware General Corporation Law)

 

Rennova Health, Inc., a corporation organized and existing under the laws of the
State of Delaware (the “Corporation”), hereby certifies that the following
resolution was duly adopted by the Board of Directors of the Corporation on
____________, 2016 pursuant to Section 151(g) of the Delaware General
Corporation Law:

 

RESOLVED, that pursuant to the authority vested in the Board of Directors (the
“Board”) of Rennova Health, Inc. (the “Corporation”) by the Corporation’s
Certificate of Incorporation, and in accordance with the Delaware General
Corporation Law (the “DGCL”), Section 151, the Board hereby designates the terms
of the Series F Convertible Preferred Stock of the Corporation and hereby states
the number of shares, and fixes the powers, designations, preferences and
relative, participating, optional and other rights, and the qualifications,
limitations and restrictions thereof, of such series of shares as follows:

 

1.               Designation and Amount. The shares of such series shall be
designated as “Series F Convertible Preferred Stock” (the “Series F Preferred
Stock”) and the number of shares constituting the Series F Preferred Stock shall
be 1,750,000. Such number of shares may be decreased by resolution of the Board
adopted and filed pursuant to the DGCL, Section 151(g), or any successor
provision; provided, that no such decrease shall reduce the number of authorized
shares of Series F Preferred Stock to a number less than the number of shares
then outstanding plus the number of shares reserved for issuance upon the
exercise of outstanding options, warrants, convertible or exchangeable
securities or other rights to acquire shares of Series F Preferred Stock. Each
share of Series F Preferred Stock shall have a stated value equal to $1.00.

 

2.               Ranking. With respect to (a) dividends (as provided in Section
3 below), the Series F Preferred Stock shall rank (i) on parity with the
Corporation's (x) common stock, par value $0.01 per share (“Common Stock”), (y)
Series B Convertible Preferred Stock, par value $0.01 per share (the “Series B
Preferred Stock”), and (z) Series G Convertible Preferred Stock, par value $0.01
per share (the “Series G Preferred Stock”); (ii) senior to any class or series
of preferred stock of the Corporation hereafter created not specifically ranking
by its terms senior to or on a parity with the Series F Preferred Stock; and
(iii) junior to any other class or series of preferred stock of the Corporation
hereafter created specifically ranking by its terms senior to the Series F
Preferred Stock; and (b) a Liquidation Event (as defined below), (1) on parity
with the Common Stock, (2) senior to any class or series of preferred stock of
the Corporation hereafter created not specifically ranking by its terms senior
to or on a parity with the Series F Preferred Stock; and (3) junior to the
Series B Preferred Stock and the Series G Preferred Stock and any other class or
series of preferred stock of the Corporation created concurrently herewith or
hereafter created specifically ranking by its terms senior to the Series F
Preferred Stock.

 

3.               Dividends. From and after the date of the issuance of any
shares of Series F Preferred Stock (“Original Issuance Date”), each holder of
outstanding shares of Series F Preferred Stock shall be entitled to receive on
account of such shares (participating pari passu with the holders of Common
Stock), dividends in cash out of any funds of the Corporation legally available
for the payment thereof, at the same time any dividend will be paid or declared
and set apart for payment on any shares of any Common Stock, in an amount equal
to the amount which such holder would have been entitled to receive if such
Series F Preferred Stock were converted to Common Stock under Section 6(a) on
the date such dividend is paid or declared and set apart for payment (assuming
for purposes of this Section 3 that all outstanding shares of Series F Preferred
Stock are convertible on such date).

 

 

 



 Schedule 0-1 

 

 

4.               Voting Rights. Each holder of outstanding shares of Series F
Preferred Stock shall be entitled to vote on all matters submitted to a vote of
the holders of the Common Stock. Each share of Series F Preferred Stock shall
have one (1) vote, except as otherwise required by law. Except as provided by
law, holders of Series F Preferred Stock shall vote together with the holders of
Common Stock as a single class.

 

5.               Liquidation Rights. Upon any liquidation, dissolution or
winding up of the Corporation (each, a “Liquidation Event”), whether voluntary
or involuntary, each holder of outstanding shares of Series F Preferred Stock
shall be entitled to receive and to be paid out of the assets of the Corporation
available for distribution to its stockholders (participating pari passu with
the holders of Common Stock), the amount which such holder would have been
entitled to receive if such Series F Preferred Stock were converted into Common
Stock under Section 6 on the date of such liquidation event (the “Liquidation
Preference”) assuming for purposes of this Section 5 that all outstanding shares
of Series F Preferred Stock are convertible on such date. From and after the
distribution of such amount, such holder's shares of Series F Preferred Stock
shall no longer be deemed to be outstanding, and all rights of such holder
relating to such shares shall cease and terminate.

 

6.               Conversion.

 

(a)             Right to Convert. Subject to the terms and conditions of this
Section 6, each holder of outstanding shares of Series F Preferred Stock shall
have the right to convert, at any time after __________, 2017, some or all of
the outstanding shares of Series F Preferred Stock then held by such holder into
that number of fully-paid and non-assessable shares of Common Stock determined
by dividing (i) 1.95 multiplied by the number of such shares of Series F
Preferred Stock to be converted by (ii) the Conversion Price (as defined below)
as of the time of such conversion. Such right of conversion shall be exercised
by a holder of outstanding shares of Series F Preferred Stock by delivery of a
written notice to the Corporation stating that the holder elects to convert a
stated number of shares of Series F Preferred Stock into Common Stock and by
surrender of a certificate or certificates for the shares so to be converted
(the “Conversion Certificates”) to the Corporation at its principal office (or
such other office or agency of the Corporation as the Corporation may designate
by notice in writing to the holders of outstanding shares of the Series F
Preferred Stock) at any time during its usual business hours on the date set
forth in such notice.

 

For purposes of this Section 6(a), the ''Conversion Price” shall be, as of any
specified date with respect to any share of Common Stock, the greater of (A)
$1.95 or (B), (i) if the Common Stock is traded on a national securities
exchange, the average closing sales price of the Common Stock reported on the
exchange for the 10 trading days immediately preceding the Conversion Date (as
defined below); or (ii) if the Common Stock is not listed on any national
securities exchange but is quoted on an inter-dealer quotation system, the
average of the bid and ask prices for the ten trading days immediately preceding
the Conversion Date.

 



(b)             Issuance of Certificate; Time Conversion Effected. Promptly
after the receipt of the written notice referred to in Section 6(a) and the
surrender of the Conversion Certificates as provided in Section 6(a), the
Corporation shall issue and deliver to a holder exercising conversion rights
under Section 6(a), at such holder's address as it shall appear on the records
of the Corporation, (i) a certificate or certificates representing that number
of fully-paid non-assessable shares of Common Stock issuable upon the conversion
of such shares of Series F Preferred Stock pursuant to Section 6(a) and (ii) to
the extent that such holder exercises his, her or its right to convert some but
not all of the outstanding shares of Series F Preferred Stock then held by such
holder pursuant to Section 6(a), a certificate or certificates for that number
of shares of Series F Preferred Stock represented by the Conversion Certificates
for which such holder is not exercising his, her or its conversion rights under
Section 6(a) (if any). Such conversion shall be deemed to have been effected as
of the date on which the written notice delivered pursuant to Section 6(a) is
actually received by the Corporation and the Conversion Certificates shall have
been duly surrendered (the "Conversion Date"). All dividends accrued but unpaid
with respect to any shares of Series F Preferred Stock converted under Section
6(a) shall he paid in cash within seven (7) days following the date on which
such shares are converted (unless there are no legally available funds with
which to make such cash payment, in which event such cash payment shall he made
as soon as possible).

 

(c)             Effect of Subdivision or Combination of Common Stock on
Conversions. In case the Corporation shall at any time from and after the
Original Issuance Date subdivide by stock split, stock dividend, or otherwise
its outstanding shares of Common Stock into a greater number of shares, the
number of shares of Common Stock into which the Series F Preferred Stock is
convertible shall be proportionately increased; in case the Corporation shall at
any time combine (by reverse stock split or otherwise) its outstanding shares of
Common Stock into a lesser number of shares, the number of shares of Common
Stock into which the Series F Preferred Stock is convertible shall be
proportionately decreased.

 

 

 



 Schedule 0-2 

 

 

(d)             Reorganization or Reclassification. If any capital
reorganization or reclassification of the capital stock of the Corporation shall
be effected in such a way that holders of Common Stock shall be entitled to
receive stock, securities, or assets with respect to or in exchange for Common
Stock, then, as a condition of such reorganization or reclassification, lawful
and adequate provisions shall be made whereby each holder of shares of Series F
Preferred Stock shall upon conversion of the Series F Preferred Stock as
described in this Certificate of Designation have the right to receive, upon the
basis and upon the terms and conditions specified herein and in lieu of the
shares of Common Stock immediately therefor receivable upon the conversion of
such share or shares of Series F Preferred Stock, such shares of stock,
securities, or assets as may be issued or payable with respect to or in exchange
for a number of outstanding shares of Common Stock equal to the number of shares
of such Common Stock immediately receivable upon such conversion had such
reorganization or reclassification not taken place. In any such case,
appropriate provisions shall he made with respect to the rights and interests of
such holder to the end that the provisions hereof shall thereafter be
applicable, as nearly as may be, in relation to any shares of stock, securities,
or assets thereafter deliverable upon the exercise of such conversion rights.

 

(e)             Mandatory Conversion; Cancellation. Any shares of Series F
Preferred Stock outstanding on ___________ _____, 2021 (the “Mandatory
Conversion Date”) shall he automatically converted into that number of
fully-paid non-assessable shares of Common Stock which the holder thereof would
have been entitled to receive had such shares of Series F Preferred Stock been
converted into Common Stock pursuant to Section 6(a) on the Mandatory Conversion
Date. All certificates evidencing the shares of Series F Preferred Stock held by
a holder shall, on the Mandatory Conversion Date or such earlier date on which
such certificates are so surrendered for conversion, be deemed to have been
retired and canceled and the shares of Series F Preferred Stock represented
thereby converted into shares of Common Stock as described above for all
purposes. Upon the mandatory conversion of shares of Series F Preferred Stock
pursuant to this Section 6(e), all accrued but unpaid dividends thereon shall be
paid in cash within seven (7) days following the date on which such shares are
converted (unless there are no legally available funds with which to make such
cash payment, in which event such cash payment shall be made as soon as
possible). The Corporation shall, promptly following the Mandatory Conversion
Date, or such earlier date as the certificates representing all of the shares of
Series F Preferred Stock held by a holder shall have been duly surrendered by
such holder pursuant to this Section 6(e), issue and deliver to such holder, at
such holder's address as it shall appear on the records of the Corporation, a
certificate or certificates representing that number of fully-paid
non-assessable shares of Common Stock issuable upon conversion of such shares
pursuant to this Section 6(e).

 



7.               Redemption.

 

(a)             Optional Redemption By Corporation. At any time, from and after
________, 2017, the Corporation has the right to redeem all or any portion of
the then outstanding shares of Series F Preferred Stock (a "Redemption") for a
price per share equal to $1.95 for such share plus any accrued but unpaid
dividends on such share (the "Redemption Price"). Any such Redemption will occur
not more than sixty (60) days following delivery by the Corporation of a written
election notice containing the information set forth in Section 7(b) below (the
"Redemption Election Notice") to the holders of the shares of Series F Preferred
Stock to be redeemed. The Corporation is not required to redeem the shares of
the Series F Preferred Stock proportionately and may redeem shares held by one
holder or any number of holders in combination. The allocation among the holders
or shares of Series F Preferred Stock to be redeemed is solely at the discretion
of the Corporation. In exchange for the surrender to the Corporation by the
respective holders of Series F Preferred Stock of their certificate or
certificates representing such shares in accordance with Section 7(c) below, the
aggregate Redemption Price for all shares held by each holder of shares of
Series F Preferred Stock being redeemed will be payable in cash in immediately
available funds to the respective holders of the Series F Preferred Stock on the
applicable Redemption Date.

 

(b)             Redemption Notice. In a Redemption Election Notice delivered
pursuant to Section 7(a), the Corporation shall state: (a) the number of shares
of Series F Preferred Stock held by the holder that the Corporation will redeem
on the Redemption Date; (b) the Redemption Price; (c) the date of the closing of
the redemption (the "Redemption Date"); and (d) the manner and place designated
for surrender by the holder to the Corporation of such holder's certificates
representing the shares of Series F Preferred Stock to be redeemed.

 

(c)             Surrender of Certificates. On or before the Redemption Date,
each applicable holder of shares of Series F Preferred Stock shall surrender the
certificate or certificates representing such shares to the Corporation, in the
manner and place designated in the Redemption Election Notice, duly assigned or
endorsed for transfer to the Corporation (or accompanied by duly executed stock
powers relating thereto), or, in the event the certificate or certificates are
lost, stolen or missing, shall deliver an affidavit of loss, in the manner and
place designated in the Redemption Election Notice. The Corporation shall cancel
and retire each surrendered certificate and shall thereafter make payment of the
applicable Redemption Price by certified check or wire transfer to the holder of
record of such certificate.

 

(d)             Rights Subsequent to Redemption. If, on the applicable
Redemption Date, the Redemption Price is paid (or tendered for payment) for any
of the shares to be redeemed on such Redemption Date, then on such date all
rights of the holder in the shares so redeemed and paid or tendered will cease,
and such shares will no longer be deemed issued and outstanding.

 

 

 



 Schedule 0-3 

 

 

8.               Transfer. Other than to other holders of the Series F Preferred
Stock, no share of Series F Preferred Stock or any interest therein may be
validly sold, assigned, awarded, pledged, encumbered, disposed or otherwise
transferred, for consideration or otherwise, whether voluntarily, involuntarily
or by operation of law (collectively, a “Transfer”), unless the holder receives
from the Corporation its prior written consent to such Transfer. Any attempt to
Transfer that requires consent without such consent by the Corporation shall he
null and void in all respects and the purported transferee shall not he
recognized by the Corporation as a holder of Series F Preferred Stock for any
purpose whatsoever.

 

9.               Covenants. So long as any shares of the Series F Preferred
Stock are outstanding, the Corporation shall not amend, alter or repeal any
provisions of the Certificate of Incorporation, this Certificate or the Bylaws
of the Corporation in a manner that materially adversely affects the powers,
preferences or rights of the Series F Preferred Stock.

 

10.            Notices. All notices or communications given hereunder shall he
in writing and, if to the Corporation, shall be delivered to it at its principal
executive offices and, if to any holder of Series F Preferred Stock, shall be
delivered to such holder at such holder's address as it appears on the stock
books of the Corporation.

 

11.            Waiver. Any of the rights, powers, preferences and other terms of
the Series F Preferred Stock set forth herein may be waived on behalf of all
holders of Series F Preferred Stock by the affirmative written consent of
stockholders holding a majority of the shares of the Series F Preferred Stock.

 

 

 



 Schedule 0-4 

 

 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designation
of Series F Preferred Stock of Rennova Health, Inc. to be signed by its Chief
Executive Officer on this ____ day of ________, 2016.

 

 

RENNOVA HEALTH, INC.

        By:       Name:   Seamus Lagan     Title:   Chief Executive Officer

 

 

 

 



 Schedule 0-5 

 

